Exhibit 10.1

 

AMENDED AND RESTATED
TERM LOAN AGREEMENT

 

DATED AS OF JUNE 24, 2010

 

AMONG

 

INLAND REAL ESTATE CORPORATION,
AS BORROWER

 

AND

 

KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT

 

KEYBANC CAPITAL MARKETS
AS CO-LEAD ARRANGER

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
AS CO-SYNDICATION AGENT

 

AND

 

WELLS FARGO SECURITIES, LLC
(f/k/a/ Wachovia Capital Markets, LLC)
AS CO-LEAD ARRANGER

 

AND

 

BANK OF AMERICA, N.A.
AS CO-SYNDICATION AGENT

 

AND

 

BANC OF AMERICA SECURITIES LLC
AS CO-LEAD ARRANGER

 

AND

 

RBS CITIZENS, NATIONAL ASSOCIATION D/B/A CHARTER ONE,
AS A CO-DOCUMENTATION AGENT

 

AND

 

BMO CAPITAL MARKETS
AS A CO-DOCUMENTATION AGENT

 

AND

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

This Amended and Restated Term Loan Agreement, dated as of June 24, 2010, is
among Inland Real Estate Corporation, a corporation organized under the laws of
the State of Maryland (the “Borrower”), KeyBank National Association, a national
banking association, both individually as a “Lender” and as “Administrative
Agent”, Wells Fargo Bank, National Association, both individually as a “Lender”
and as a “Co-Syndication Agent,” Bank of America, N.A., both individually as a
“Lender” and as “Co-Syndication Agent” (the Co-Syndication Agents will
collectively be referred to as the “Syndication Agent”), KeyBanc Capital Markets
as a “Co-Lead Arranger,” Wells Fargo Securities, LLC, as a “Co-Lead Arranger,”
“Banc of America Securities LLC as a “Co-Lead Arranger” (the Co-Lead Arrangers
will collectively be referred to as “Lead Arrangers”), RBS Citizens, National
Association d/b/a Charter One, both individually as a “Lender” and as a
“Co-Documentation Agent,” BMO Capital Markets, as a “Co-Documentation Agent,”
and the several banks, financial institutions and other entities which may from
time to time become parties to this Agreement as additional “Lenders”.

 

RECITALS

 

A.            The Borrower is primarily engaged in the business of purchasing,
owning, operating, leasing and managing retail properties.

 

B.            The Borrower is qualified as a real estate investment trust under
Section 856 of the Code.

 

C.            The Borrower and certain of the Lenders are parties to that
certain Term Loan Agreement dated September 2, 2008 (the “Existing Agreement”).

 

D.            The Borrower has requested that such Lenders agree to amend and
restate the Existing Agreement to modify the terms and provisions thereof,
including without limitation modifications to admit additional Lenders and
provide for an extension of the maturity thereof.  The Lenders have agreed to do
so.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by

 

--------------------------------------------------------------------------------


 

reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership interests of a partnership.

 

“Adjusted Annual EBITDA” means, as of any date, an annualized amount determined
by multiplying four (4) times the Consolidated Net Income for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by (i) adding or deducting for, as appropriate, any adjustment made
under GAAP for straight lining of rents, gains or losses from sales of assets,
extraordinary items, depreciation, amortization, interest expenses, the
Consolidated Group Pro Rata Share of interest, depreciation and amortization in
Investment Affiliates; and (ii) deducting from such annualized amount an annual
amount for capital expenditures equal to $0.15 per square foot times the
weighted daily average gross leaseable area of Projects owned by the
Consolidated Group or any Investment Affiliate (but only deducting the
applicable Consolidated Group Pro Rata Share of such amount with respect to such
Investment Affiliate) during such fiscal quarter.

 

“Adjusted Annual NOI” means, as of any date, with respect to any group of
Projects, an annualized amount determined by multiplying four (4) times the
aggregate Net Operating Income attributable to such Projects for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by an annual amount for capital expenditures equal to $0.15 per square
foot times the gross leaseable area of such Projects; adding or deducting for,
as appropriate, any adjustment made to under GAAP for straight lining of rents,
gains, or losses from sales of assets, extraordinary items, depreciation,
amortization, or interest expense; and (i) deducting therefrom any income
attributable to Excluded Tenants but only if and to the extent that the
aggregate amount of such income attributable to Excluded Tenants would be
greater than 5% of all other elements of aggregate Adjusted Annual NOI without
regard to such income and (ii) adding or deducting for, as appropriate, any
adjustment made to under GAAP for straight lining of rents, gains, or losses
from sales of assets, extraordinary items, depreciation, amortization or
interest expense.

 

“Adjusted Unencumbered NOI” means, as of any date, Unencumbered NOI for the most
recent fiscal quarter of the Borrower for which financial results have been
reported less an amount for capital expenditures equal to $0.0375 per gross
leasable square foot ($0.15 per annum divided by four quarters) times the
weighted average gross leasable area of Qualifying Unencumbered Properties owned
by the Borrower and the Subsidiary Guarantors during such fiscal quarter.

 

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

 

“Advance” means the Loans of one or more Types made by one or more of the
Lenders to the Borrower as described in Section 2.6 hereof.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether

 

2

--------------------------------------------------------------------------------


 

through ownership of stock, by contract or otherwise.  In no event shall
Administrative Agent or any Lender be deemed to be an affiliate of Borrower.  

 

“Aggregate Commitment” means, as of any date, the aggregate of the then current
Commitments of all the Lenders, which is currently $150,000,000.

 

“Agreement” means this Amended and Restated Term Loan Agreement, as it may be
amended or modified and in effect from time to time.

 

“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the LIBOR Base
Rate that would apply to a one month LIBOR Interest Period beginning on such day
plus 1.00% per annum, and (iii) the sum of Federal Funds Effective Rate for such
day plus 1/2% per annum.

 

“Anti-Terrorism Laws” is defined in Section 5.28.

 

“Applicable Margin” means, 3.0% per annum for Fixed Rate Loans and 2.0% per
annum for Floating Rate Loans.

 

“Approved Fund” means any mutual fund, investment fund or other fund that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender, or
(iii) an entity or Affiliate of any entity that administers or manages a Lender.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Operating Officer, Vice President and Chief
Financial Officer or Vice President and General Counsel of the Borrower, acting
singly.

 

“Bankruptcy Code” means the Bankruptcy Code of the United States of America, as
amended from time to time.

 

“Borrower” means Inland Real Estate Corporation, a corporation organized under
the laws of the State of Maryland, and its successors and assigns.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests

 

3

--------------------------------------------------------------------------------


 

in a Person which is not a corporation and any and all warrants or options to
purchase any of the foregoing.

 

“Capitalization Rate” means .0825.

 

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents”  means, as of any date:

 

(i)            securities issued or directly and fully guaranteed or insured by
the United States Government or any agency or instrumentality thereof having
maturities of not more than one year from such date;

 

(ii)           mutual funds organized under the United States Investment Company
Act rated AAm or AAm-G by S&P and P-1 by Moody’s;

 

(iii)          certificates of deposit or other interest-bearing obligations of
a bank or trust company which is a member in good standing of the Federal
Reserve System having a short term unsecured debt rating of not less than A-1 by
S&P and not less than P-1 by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date one month from the date of
their purchase;

 

(iv)          certificates of deposit or other interest-bearing obligations of a
bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured debt rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

 

(v)           bonds or other obligations having a short term unsecured debt
rating of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term
debt rating of not less than A1 by Moody’s issued by or by authority of any
state of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

 

4

--------------------------------------------------------------------------------


 

(vi)          repurchase agreements issued by an entity rated not less than A-1+
by S&P, and not less than P-1 by Moody’s which are secured by U.S. Government
securities of the type described in clause (i) of this definition maturing on or
prior to a date one month from the date the repurchase agreement is entered
into;

 

(vii)         short term promissory notes rated not less than A-1+ by S&P, and 
not less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and

 

(viii)        commercial paper (having original maturities of not more than 365
days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

 

“Change of Control” means (i) any change in the ownership of the Borrower which
results in less than eighty percent (80%) of the Borrower’s Capital Stock being
held by Persons who were either shareholders on the Agreement Execution Date,
spouses, relatives or estates of such shareholders or trustees holding for the
benefit of such shareholders or their spouses, relatives or estates, or (ii) any
change in the membership of the Borrower’s Board of Directors which results in
the board members as of any date after the Agreement Execution Date constituting
less than 50% of the total board members at any time during the two (2) year
period following such date.

 

“Change in Management” means the failure of at least two (2) of Brett A. Brown,
D. Scott Carr or Mark E. Zalatoris to continue to be active on a daily basis in
the management of the Borrower provided that if any such individuals shall die
or become disabled the Borrower shall have sixty (60) days to retain a
replacement executive of comparable experience which is reasonably satisfactory
to the Administrative Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

 

“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional prepayments and scheduled principal payments in
respect of any such Indebtedness which is not amortized through equal periodic
installments of principal and interest over the term of such Indebtedness)
required to be made during such period by any member of the Consolidated Group
plus (c) a percentage of all such scheduled principal payments required to be
made during such period by any Investment Affiliate on Indebtedness taken into
account in calculating Consolidated Interest Expense, equal to the greater of
(x) the percentage of the principal amount

 

5

--------------------------------------------------------------------------------


 

of such Indebtedness for which any member of the Consolidated Group is liable
and (y) the Consolidated Group Pro Rata Share of such Investment Affiliate.

 

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

 

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.

 

“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the Consolidated Group Pro
Rata Share of any interest expense, determined in accordance with GAAP, of any
Investment Affiliate, for such period, whether recourse or non-recourse.

 

“Consolidated Net Income” means, for any period, the sum of (i) consolidated net
income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) without duplication, the
applicable Consolidated Group Pro Rata Share of the net income (or loss) of each
Investment Affiliate for such period determined in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

 

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP, plus (b) the applicable Consolidated Group Pro Rata Share of any
Indebtedness of each Investment Affiliate other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group, less (c) with
respect to each consolidated Subsidiary of the Borrower in which the Borrower
does not directly or indirectly hold a 100% ownership interest, a percentage of
any Indebtedness of such consolidated Subsidiary which is not a Guarantee
Obligation of the Borrower equal to the percentage ownership interest in such
consolidated Subsidiary which is not held directly or indirectly by the
Borrower.

 

“Construction in Progress” means, as of any date, the total construction cost
expended as of the applicable date to construct any Projects then under
development plus the book value of all land not then included in Unimproved
Land.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with

 

6

--------------------------------------------------------------------------------


 

the Borrower or any of its Subsidiaries, are treated as a single employer under
Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.7.

 

“Convertible Notes” means Inland Real Estate Corporation $180,000,000.00, 4.625%
Convertible Senior Notes Due 2026 which closed on November 13, 2006.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.

 

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.9.

 

“Development Project” means a Project currently under development that has not
achieved an Occupancy Rate of at least 80%, or on which the improvements (other
than tenant improvements) related to the development have not been completed.  A
Development Project on which all improvements (other than tenant improvements)
related to the development of such Project have been completed for at least 12
months shall cease to constitute a Development Project notwithstanding the fact
that such Project has not achieved an Occupancy Rate of at least 80%.

 

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender or Approved Fund related to such Lender, (c) any
commercial bank having a combined capital and surplus of $5,000,000,000 or more,
(d) the central bank of any country which is a member of the Organization for
Economic Cooperation and Development, (e) any savings bank, savings and loan
association or similar financial institution which (A) has a net worth of
$500,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those extended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank, and
(f) any other financial institution (including a mutual fund or other fund)
approved by the Administrative Agent and, unless a Default shall have occurred
and be continuing, Borrower (such approval not to be unreasonably withheld or
delayed) having total assets of $500,000,000 or more which meets the
requirements set forth in subclauses (B) and (C) of clause (e) above; provided
that each Eligible Assignee must either (a) be organized under the Laws of the
United States of America, any State thereof or the District of Columbia or
(b) be organized under the Laws of the Cayman Islands or any country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of such a country, and (i) act hereunder through a branch,
agency or funding office located in the United States of America and (ii) be
exempt from withholding of tax on interest.  Notwithstanding anything herein to
the contrary, at no time shall Borrower, its Affiliates, or any Subsidiary
thereof, be considered an “Eligible Assignee.”

 

7

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiary or any of their
respective assets or Projects.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

 

“Excluded Tenants” means, as of any date, any tenant at one of the Projects that
either (i) is subject to a voluntary or involuntary petition for relief under
any federal or state bankruptcy codes or insolvency law or (ii) is not operating
its business in its demised premises at such Project, unless such tenant’s lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB— or above by S&P and Baa3 or above by Moody’s.

 

“Executive Order” is defined in Section 5.28.

 

“Existing Agreement” is defined in the Recitals.

 

“Facility Obligations” means all Obligations other than the Related Swap
Obligations.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

“Fee Letter” is defined in Section 2.5.

 

“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent, which must provide customary protections for a potential
leasehold mortgagee (“Mortgagee”) which include, among other things (i) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 25 years, (ii) a provision that the ground lease
will not be terminated until the Mortgagee has received notice of a default, has
had a reasonable opportunity to cure or complete foreclosure, and has failed to
do so, (iii) provision for a new lease to the Mortgagee as tenant on the same
terms if the ground lease is terminated for any reason, (iv) transferability of
the tenant’s interest under the ground lease without any requirement for consent
of the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement

 

8

--------------------------------------------------------------------------------


 

for consent of the ground lessor, and (vi) that the tenant under the ground
lease is entitled to all insurance proceeds and condemnation awards (other than
the amount attributable to landlord’s fee interest in the land if an adjustment
in rent is provided for in connection therewith).

 

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate.

 

“Fixed Charges” shall mean, as of any date,  the sum of (i) Consolidated Debt
Service for the most recent fiscal quarter of Borrower for which financial
results have been reported times four (4) plus (ii) all dividends payable on
account of preferred stock or preferred operating partnership units of the
Borrower or any other Person in the Consolidated Group (including dividends to
Inland Ryan joint ventures) with respect to the four (4) immediately preceding
fiscal quarters of Borrower for which financial results have been reported.

 

“Fixed Rate” means the LIBOR Rate.

 

“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii)  the Applicable Margin changing when and as the
Alternate Base Rate changes.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“Forward Purchase Commitments” means those agreements for the acquisition of a
Project or Projects (or of ownership interests therein) for an agreed and
specified purchase price entered into by Borrower, another member of the
Consolidated Group or an Investment Affiliate which have become unconditional
due to the expiration of any due diligence period or other right of purchaser to
terminate such agreement, other than as a result of a default by the seller, a
casualty or condemnation or the failure of another customary closing condition.

 

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time and the denominator of which
is the total amount disbursed and outstanding to Borrower by all of the Lenders
at such time.

 

“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

 

9

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Implied Debt Service” means, as of any date, an imputed annual amount of
principal and interest that would be due on a principal amount equal to all
Unsecured Indebtedness outstanding on such date (including without limitation
all reimbursement obligations on account of letters of credit then outstanding)
if such principal amount were a fully amortizing loan with equal monthly
payments of principal and interest over a period of thirty years at a per annum
interest rate equal to the greater of (a) 8.00% and (b) the sum of (i) the then
current yield on obligations of the United States Treasury having the closest
maturity date to the tenth (10th) anniversary of such date of calculation, and
(ii) 3.00%.

 

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) the attributable Indebtedness of such Person with respect all Capitalized
Lease Obligations and Synthetic Lease Obligations, (e) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (f) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness

 

10

--------------------------------------------------------------------------------


 

of the Consolidated Group, Guarantee Obligations of one member of the
Consolidated Group in respect of primary obligations of any other member of the
Consolidated Group), (g) all reimbursement obligations of such Person for
letters of credit and other contingent liabilities, (h) all net obligations of
such Person under Swap Contracts, and (i) all liabilities secured by any lien
(other than liens for taxes not yet due and payable) on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.

 

“Intellectual Property” is defined in Section 5.20.

 

“Interest Period” means a LIBOR Interest Period.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

 

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, holds an ownership interest whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group, excluding those Persons in whom the Consolidated Group’s ownership
interest is evidenced only by Marketable Securities.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement.

 

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Leverage Ratio” means, as of any date, the ratio of Consolidated Outstanding
Indebtedness to Total Asset Value.

 

“LIBOR Advance” means an Advance that bears interest at the LIBOR Rate.

 

“LIBOR Base Rate” means, the average rate (rounded upwards to the nearest
1/16th) with respect to a LIBOR Advance for the relevant LIBOR Interest Period,
the applicable British Bankers’ Association LIBOR rate for deposits in
U.S. dollars as reported by any generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such LIBOR Interest Period, and having a maturity equal to such LIBOR
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Administrative Agent, the applicable LIBOR Base Rate
for the relevant LIBOR Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which

 

11

--------------------------------------------------------------------------------


 

KeyBank or one of its Affiliate banks offers to place deposits in U.S. dollars
with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such LIBOR
Interest Period, in the approximate amount of KeyBank’s relevant LIBOR Loan and
having a maturity equal to such LIBOR Interest Period; and provided further
that, in no event shall the LIBOR Base Rate be less than 1.50% per annum.

 

“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, or six months, to the extent
deposits with such maturities are available to the Administrative Agent,
commencing on a Business Day, as selected by Borrower; provided, however, that
(i) any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall continue to and end on the next succeeding Business Day,
unless the result would be that such LIBOR Interest Period would be extended to
the next succeeding calendar month, in which case such LIBOR Interest Period
shall end on the next preceding Business Day and (ii) any LIBOR Interest Period
which begins on a day for which there is no numerically corresponding date in
the calendar month in which such LIBOR Interest Period would otherwise end shall
instead end on the last Business Day of such calendar month.

 

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

 

“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the Applicable Margin.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Line of Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement dated June 24, 2010, by and among Inland Real Estate Corporation, Key
Bank National Association, Keybanc Capital Markets, Wachovia Bank, National
Association, Wachovia Capital Markets, LLC, and certain other lenders, as it may
from time to time hereafter be further amended.

 

“Loan” means, with respect to a Lender, any portion of the Aggregate Commitment
which has been advanced to the Borrower by such Lender and has not been repaid.

 

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, and
any other document from time to time evidencing or securing indebtedness
incurred by the Borrower under this Agreement, as any of the foregoing may be
amended or modified from time to time.

 

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

 

“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, Property or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its

 

12

--------------------------------------------------------------------------------


 

obligations under the Loan Documents, or (iii) the validity or enforceability of
any of the Loan Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” means the first to occur of (i) June 21, 2013, or (ii) such
earlier date on which the aggregate principal balance of the Advances becomes
due and payable.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period minus the amount of all expenses (as determined
in accordance with GAAP) incurred in connection with and directly attributable
to the ownership and operation of such Project for such period, including,
without limitation, Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding interest expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs.  As used herein “Management Fees”, means, with
respect to each Project for any period, an amount equal to the greater of
(i) actual management fees payable with respect thereto and (ii) three percent
(3%) per annum on the aggregate base rent and percentage rent due and payable
under leases at such Project.

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” means a promissory note, in substantially the form of Exhibit B hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

 

13

--------------------------------------------------------------------------------


 

“Notice of Assignment” is defined in Section 12.3.2.

 

“Obligations” means the Advances, the Related Swap Obligations and all accrued
and unpaid fees and all other obligations of Borrower to the Administrative
Agent or the Lenders arising under this Agreement or any of the other Loan
Documents.

 

“Occupancy Rate” means with respect to a Project at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Project actually occupied by tenants that are not affiliated with the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage of such Project.  For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Project notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Facility Amount” means, at any time, all then outstanding Advances.

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means, with respect to the payment of interest accrued on the
Loans, the first day of each calendar month.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.

 

“Permitted Acquisitions” are defined in Section 6.15.

 

“Permitted Liens” are defined in Section 6.16.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this

 

14

--------------------------------------------------------------------------------


 

Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

 

“Prohibited Person” is defined in Section 5.28.

 

“Project” means any real estate asset owned by Borrower or any of its
Subsidiaries or any Investment Affiliate, and operated or intended to be
operated as a retail property.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Qualifying Unencumbered Property” means any Stabilized Retail Project which as
of any date of determination, (a) is wholly owned by a Subsidiary Guarantor, in
fee simple or under the terms of a Financeable Ground Lease, (b) is located in
the United States, (c) is not, nor is any interest of the Borrower or any
Subsidiary therein, subject to any lien other than Permitted Liens set forth in
Sections 6.16(i) through 6.16(v) or a Negative Pledge; (d) with respect to which
(i) none of the Borrower’s direct or indirect ownership interest in such
Subsidiary Guarantor is subject to any lien, or agreement (including any
agreement governing Indebtedness incurred in order to finance or refinance the
acquisition of such Project) which prohibits or limits the ability of such
Subsidiary Guarantor to create, incur, assume or suffer to exist any Lien upon
any Projects or Capital Stock of such Subsidiary Guarantor or to a Negative
Pledge; and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person:  (x) to sell, transfer or otherwise dispose of such Project and
(y) to create a Lien on such Project as security for Indebtedness of the
Borrower or such Subsidiary Guarantor, as applicable; (e) is not subject to any
agreement (including any agreement governing Indebtedness incurred in order to
finance or refinance the acquisition of such Project) which entitles any Person
to the benefit of any Lien (other than Permitted Liens set forth in
Sections 6.16(i) through 6.16(iv)) on any Project or Capital Stock of such
Subsidiary Guarantor or would entitle any Person to the benefit of any such Lien
upon the occurrence of any contingency (including, without limitation, pursuant
to an “equal and ratable” clause); (f) is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Project as evidenced by a certification of the Borrower; and
(g) when aggregated with all other Qualifying Unencumbered Properties, results
in the Qualifying Unencumbered Properties as a whole having at least eighty
percent (80%) of their aggregate gross leasable area physically occupied.  No
asset shall be deemed to be unencumbered unless both such asset and all Capital
Stock of the Subsidiary Guarantor owning such asset is unencumbered and neither
such Subsidiary Guarantor nor any other intervening Subsidiary between the
Borrower and such Subsidiary Guarantor has any Indebtedness for borrowed money
(other than Indebtedness due to the Borrower).

 

“Recourse Indebtedness” means any Indebtedness of Borrower or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official

 

15

--------------------------------------------------------------------------------


 

interpretation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower arising under any then outstanding Swap Contracts entered into between
Borrower and any Lender or Affiliate of any Lender.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances.  Notwithstanding the foregoing
(i) the Commitments of, and Advances made by, any Lender which is a Defaulting
Lender shall be excluded from the calculations of the Aggregate Commitment and
aggregate Advances for such purposes during the period that such Lender is a
Defaulting Lender, and (ii) at such times as there are two or more Lenders
hereunder, the “Required Lenders” must include at least two of such Lenders even
if one Lender holds more than 66 2/3% of the Aggregate Commitment or aggregate
Advances.

 

“Reserve Requirement” means, with respect to a LIBOR Loan and LIBOR Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

16

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Group and its successors.

 

“Stabilized Retail Projects” mean any neighborhood shopping centers, community
shopping centers, sale/leaseback with retail tenants, stand-alone, triple net
retail properties and any other stabilized Projects approved by the
Administrative Agent.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Wholly-Owned Subsidiary of the Borrower which
is a party to the Subsidiary Guaranty as of the Agreement Execution Date or is
required hereafter to join in the Subsidiary Guaranty pursuant to Section 6.13.

 

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower listed on Schedule 5 and such other Wholly-Owned
Subsidiaries as may hereafter be obligated to join in such guaranty as provided
in Section 6.13, substantially in the form of Exhibit F, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the

 

17

--------------------------------------------------------------------------------


 

mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Asset Value” means, as of any date, (i) Adjusted Annual NOI attributable
to Projects owned by the Borrower or a member of the Consolidated Group
(excluding 100% of the Adjusted Annual NOI attributable to Projects not owned
for the entire fiscal quarter on which Adjusted Annual NOI is calculated and for
the five (5) immediately proceeding entire fiscal quarters and excluding all
lease termination fees and all interest and dividend income), divided by the
Capitalization Rate, plus (ii) 100% of the price paid for any such Projects
first acquired by the Borrower or a member of the Consolidated Group during such
period of six (6) consecutive entire fiscal quarters, plus (iii) Unrestricted
Cash, Cash Equivalents and Marketable Securities owned by the Consolidated Group
as of the end of the last such fiscal quarter, plus (iv) the Consolidated
Group’s Pro Rata Share of (A) Adjusted Annual NOI attributable to Projects owned
by Investment Affiliates (excluding Adjusted Annual NOI attributable to Projects
not owned for the entire fiscal quarter on which Adjusted Annual NOI is
calculated and for the five (5) entire immediately preceding fiscal quarters)
divided by (B) the Capitalization Rate, plus (v) the Consolidated Group Pro Rata
Share of the price paid for such Projects first acquired by an Investment
Affiliate during such period of six (6) consecutive entire fiscal quarters, plus
(vi) the Consolidated Group Pro Rata Share of Unrestricted Cash, Cash
Equivalents and Marketable Securities owned by Investment Affiliates as of the
end of the last such fiscal quarter, plus (vii) Construction in Progress and
First Mortgage Receivables of the Borrower or any other member of the
Consolidated Group (with each such asset valued at the lower of its acquisition
cost and its fair market value), plus (vii) Unimproved Land (with each such
asset valued at the lower of its acquisition cost and its fair market value). 
For purposes of this definition, to the extent that the aggregate amount
included in Total Asset Value on account of clause (ii) and clause (v) above
would exceed fifteen percent (15%) of Total Asset Value, one or more of the
Projects eligible to be valued under such clauses shall be designated by
Borrower and eliminated from valuation under such clauses to the extent
necessary to cause the aggregate amount included in Total Asset Value under
clause (ii) and clause (v) to be less than fifteen percent (15%) of Total Asset
Value.  Such eliminated Projects shall instead be valued under clause (i) or
clause (iv) above, as applicable, notwithstanding the exclusions stated therein.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or
LIBOR Loan.

 

“Unencumbered Asset Value” means, as of any date, the sum of (a) (i) the
aggregate Adjusted Unencumbered NOI attributable to Qualifying Unencumbered
Properties then owned by Borrower or a Subsidiary Guarantor which have been
owned by Borrower or a Subsidiary Guarantor for the most recent full fiscal
quarter for which financial results of Borrower have been reported and for the
five (5) immediately preceding entire fiscal quarters multiplied by four and
divided by (ii) the Capitalization Rate plus (b) the aggregate acquisition cost
of all

 

18

--------------------------------------------------------------------------------


 

Qualifying Unencumbered Properties then owned by Borrower or a Subsidiary
Guarantor but not so owned for such period of six (6) consecutive entire fiscal
quarters, plus (c) the GAAP book value of Development Projects not subject to
any Lien (other than Permitted Liens set forth in Sections 6.16(i) through
6.16(v)) or any Negative Pledge, plus (d) all Unrestricted Cash, Cash
Equivalents, and Marketable Securities and all First Mortgage Receivables
(valued at the lower of its acquisition cost and its fair market value).  For
purposes of this definition, to the extent i) the aggregate amount included in
Unencumbered Asset Value under clause (d) above would exceed 10% of the
Unencumbered Asset Value, or ii) the aggregate amount included in Unencumbered
Asset Value attributable to Development Properties under clause (c) above would
exceed 15% of the Unencumbered Pool Asset Value or the aggregate amount included
under clause (c) and (d) together would exceed 20% of Unencumbered Asset Value,
such excess shall be excluded.  To the extent Unencumbered Asset Value
attributable to Qualifying Unencumbered Properties which are occupied pursuant
to Financeable Ground Leases would exceed 10% of Unencumbered Asset Value, such
excess shall be excluded.

 

“Unencumbered Leverage Ratio” means, as of any date, the then-current
Unencumbered Asset Value divided by the then-current Unsecured Indebtedness.

 

“Unencumbered NOI” means, as of any date, the sum of (a) the aggregate Net
Operating Income for the most recent fiscal quarter for which financial results
have been reported attributable to all Qualifying Unencumbered Properties owned
for the entirety of such fiscal quarter as of the last day of such fiscal
quarter plus, (b) in the case of any Qualifying Unencumbered Property that was
owned as of the last day of such fiscal quarter by Borrower or a Subsidiary
Guarantor, but not so owned for the full fiscal quarter, the additional amount
of Net Operating Income that would have been earned if such Qualifying
Unencumbered Property had been so owned for the full fiscal quarter.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

 

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Cash, Cash Equivalents and Marketable Securities” means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor and which are
owned by the Borrower or another member of the Consolidated Group, to be valued
for purposes of this Agreement at 100% of its then-current book value, as
determined under GAAP.

 

19

--------------------------------------------------------------------------------


 

“Unsecured Indebtedness” means all Consolidated Outstanding Indebtedness that is
not Secured Indebtedness, including without limitation the Convertible Notes.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II.

 

THE TERM LOAN

 

2.1           Generally.  The Lenders have previously made a loan to the
Borrower in the amount of $140,000,000 pursuant to the Existing Agreement and on
the Agreement Execution Date the Lenders have made an additional Advance to the
Borrower in the amount of $10,000,000, so that the Outstanding Facility Amount
now equals the Aggregate Commitment. Each Lender has funded its Percentage of
such disbursements.  This is a term loan agreement, not a revolving credit
facility.  The Loans made hereunder shall not be available to be readvanced once
repaid and the Lenders shall have no commitment to so readvance all or any part
of the Advances once repaid.

 

2.2           Reserved.

 

2.3           Payment of Interest.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(a)           during such periods as such Loan is a Floating Rate Loan, at the
Floating Rate; and

 

(b)           during such periods as such Loan is a Fixed Rate Loan, at the
Fixed Rate with respect to the LIBOR Interest Period applicable to such Fixed
Rate Loan.

 

2.4           Principal Repayment.  The entire outstanding principal amount of
the Loan, and all accrued but unpaid interest on, shall be paid in full by the
Borrower on the Maturity Date.

 

2.5           Other Fees.  The Borrower agrees to pay all fees payable to the
Administrative Agent, the Co-Syndication Agents and the Co-Lead Arrangers
pursuant to the Borrower’s separate letter agreements with each of the
Administrative Agent, the Co-Syndication Agents and the Co-Lead Arrangers
(collectively, such letter agreements will be referred to as the “Fee Letter”).

 

20

--------------------------------------------------------------------------------

 


 

2.6           Interest Periods.  No Interest Period may end after the Maturity
Date and, unless the Lenders otherwise agree in writing, in no event may there
be more than seven (7) different Interest Periods for Fixed Rate Loans
outstanding at any one time.

 

2.7           Conversion and Continuation of Outstanding Loans.  Floating Rate
Loans shall continue as Floating Rate Loans unless and until such Floating Rate
Loans are converted into Fixed Rate Loans.  Each Fixed Rate Loan shall continue
as a Fixed Rate Loan until the end of the then applicable Interest Period
therefor, at which time such Fixed Rate Loan shall be automatically converted
into a Floating Rate Loan unless the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice requesting that, at the
end of such Interest Period, such Fixed Rate Loan either continue as a Fixed
Rate Loan for the same or another Interest Period or be converted to a Loan of
another Type.  The Borrower may elect from time to time to convert all or any
part of an Loan of any Type into any other Type or Types of Loan; provided that
any conversion of any Fixed Rate Loan shall be made on, and only on, the last
day of the Interest Period applicable thereto.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Loan to a Fixed Rate Loan or continuation of a Fixed Rate
Loan not later than 10:00 a.m. (Cleveland time), at least three Business Days,
in the case of a conversion into or continuation of a LIBOR Loan, prior to the
date of the requested conversion or continuation, specifying:

 

(i)            the requested date which shall be a Business Day, of such
conversion or continuation;

 

(ii)           the aggregate amount and Type of the Loan which is to be
converted or continued; and

 

(iii)          the amount and Type(s) of Loan(s) into which such Loan is to be
converted or continued and, in the case of a conversion into or continuation of
a Fixed Rate Loan, the duration of the Interest Period applicable thereto.

 

2.8           Changes in Interest Rate, Etc.  Each Floating Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Loan is made or is converted from a Fixed Rate Loan into
a Floating Rate Loan pursuant to Section 2.7 to but excluding the date it
becomes due or is converted into a Fixed Rate Loan pursuant to Section 2.7
hereof, at a rate per annum equal to the Floating Rate for such day.  Changes in
the rate of interest on that portion of any Loan maintained as a Floating Rate
Loan will take effect simultaneously with each change in the Alternate Base
Rate.  Each Fixed Rate Loan shall bear interest from and including the first day
of the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined as applicable to such Fixed
Rate Loan.

 

2.9           Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.6 or 2.7, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Loan may be made as,
converted into or continued as a Fixed Rate Loan.  During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be

 

21

--------------------------------------------------------------------------------


 

revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Fixed Rate Loan shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2% per annum and (ii) each Floating Rate Loan shall
bear interest at a rate per annum equal to the Floating Rate otherwise
applicable to the Floating Rate Loan plus 2% per annum; provided, however, that
the Default Rate shall become applicable automatically if a Default occurs under
Section 7.1 or 7.2, unless waived by the Required Lenders.

 

2.10         Method of Payment.  All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Administrative Agent at the Administrative Agent’s address
specified pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall be applied ratably
by the Administrative Agent among the Lenders.

 

(i)            As provided elsewhere herein, all Lenders’ interests in the Loans
and the Loan Documents shall be ratable undivided interests and none of such
Lenders’ interests shall have priority over the others.  Each payment delivered
to the Administrative Agent for the account of any Lender or amount to be
applied or paid by the Administrative Agent to any Lender shall be paid promptly
(on the same day as received by the Administrative Agent if received prior to
noon (local time) on such day and otherwise on the next Business Day) by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  Payments received by the Administrative
Agent but not timely funded to the Lenders shall bear interest payable by the
Administrative Agent at the Federal Funds Effective Rate from the date due until
the date paid.  The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with KeyBank for each payment of principal,
interest and fees as it becomes due hereunder.

 

2.11         Notes; Telephonic Notices.  Each Lender is hereby authorized to
record the principal amount of each of its Loans and each repayment on the
schedule attached to its Note, provided, however, that the failure to so record
shall not affect the Borrower’s obligations under such Note.  The Borrower
hereby authorizes the Lenders and the Administrative Agent to extend, convert or
continue Loans, effect selections of Types of Loans and to transfer funds based
on telephonic notices made by any Authorized Officer.  The Borrower agrees to
deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  The Administrative Agent will at the
request of the Borrower, from time to time, but not more often than monthly,
provide notice of the amount of the outstanding Aggregate Commitment, the Type
of Loan, and the applicable interest rate, if for a Fixed Rate Loan.  Upon a
Lender’s furnishing to Borrower an affidavit to such effect, if a Note is
mutilated, destroyed, lost or stolen, Borrower shall deliver to such Lender, in
substitution therefore, a new note containing the same terms and conditions as
such Note being replaced.

 

22

--------------------------------------------------------------------------------


 

2.12         Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Loan shall be payable on each Payment Date, commencing with the first
such date to occur after the date hereof, at maturity, whether by acceleration
or otherwise.  Interest and all other fees shall be calculated for actual days
elapsed on the basis of a 360-day year.  Interest shall be payable for the day a
Loan is made but not for the day of any payment on the amount paid if payment is
received prior to noon (local time) at the place of payment.  If any payment of
principal of or interest on a Loan shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

 

2.13         Notification of Loans, Interest Rates and Prepayments.  The
Administrative Agent will notify each Lender of the contents of each
Conversion/Continuation Notice, and repayment notice received by it hereunder
not later than the close of business on the Business Day such notice is received
by the Administrative Agent.  The Administrative Agent will notify each Lender
of the interest rate applicable to each Fixed Rate Loan promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

 

2.14         Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation.  Each Lender may, by written or telex
notice to the Administrative Agent and the Borrower, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments are to be made.

 

2.15         Non-Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the time at which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.  If such Lender
so repays such amount and interest thereon to the Administrative Agent within
one Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.

 

2.16         Replacement of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender which (a) is not capable of receiving
payments without any deduction or withholding of United States federal income
tax pursuant to Section 3.5, or

 

23

--------------------------------------------------------------------------------


 

(b) cannot maintain its Fixed Rate Loans at a suitable Lending Installation
pursuant to Section 3.3, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any applicable legal
or regulatory requirements affecting the Lenders, (ii) no Default or (after
notice thereof to Borrower) no Unmatured Default shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts owing to such replaced Lender prior to the date of replacement, (iv) the
Borrower shall be liable to such replaced Lender under Sections 3.4 and 3.6 if
any Fixed Rate Loan owing to such replaced Lender shall be prepaid (or
purchased) other than on the last day of the Interest Period relating thereto,
(v) the replacement bank or institution, if not already a Lender, and the terms
and conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.5 and
(viii) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

 

2.17         Usury.  This Agreement and each Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

 

ARTICLE III.

 

CHANGE IN CIRCUMSTANCES

 

3.1           Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

24

--------------------------------------------------------------------------------


 

(i)            subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its LIBOR Loans, or

 

(ii)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Fixed Rate Loans), or

 

(iii)          imposes any other condition the result of which is to increase
the cost to any Lender or any applicable Lending Installation of making, funding
or maintaining its Fixed Rate Loans, or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with its Fixed Rate
Loans, or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Fixed Rate Loans, by an amount
deemed material by such Lender as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Fixed Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Fixed Rate
Loans or Commitment, then, within 15 days of demand by such Lender or the
Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

 

3.2           Changes in Capital Adequacy Regulations.  If a Lender in good
faith determines the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or any corporation
controlling such Lender is increased as a result of a Change (as hereinafter
defined), then, within 15 days of demand by such Lender, the Borrower shall pay
such Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender in good faith
determines is attributable to this Agreement, its outstanding credit exposure
hereunder or its obligation to make Loans hereunder (after taking into account
such Lender’s policies as to capital adequacy).  “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the June 2006 report of the Basel Committee on Banking Regulation
and Supervisory Practices Entitled “Basel II:  International Convergence of
Capital Measurements and Capital Standards:  A Revised Framework,” including
transition rules, and any amendments to such regulations adopted prior to the
Agreement Execution Date.

 

25

--------------------------------------------------------------------------------


 

3.3           Availability of Types of Loans.  If any Lender in good faith
determines that maintenance of any of its Fixed Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Loan and require any Fixed Rate Loans of the affected Type to be repaid; or if
the Required Lenders in good faith determine that (i) deposits of a type or
maturity appropriate to match fund Fixed Rate Loans are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Loan with respect to any Fixed Rate Loans
made after the date of any such determination, or (ii) an interest rate
applicable to a Type of Loan does not accurately reflect the cost of making a
Fixed Rate Loan of such Type, then, if for any reason whatsoever the provisions
of Section 3.1 are inapplicable, the Administrative Agent shall, with written
notice to Borrower, suspend the availability of the affected Type of Loan with
respect to any Fixed Rate Loans made after the date of any such determination. 
If the Borrower is required to so repay a Fixed Rate Loan, the Borrower may
concurrently with such repayment borrow from the Lenders, in the amount of such
repayment, a Loan bearing interest at the Alternate Base Rate.

 

3.4           Funding Indemnification.  If any payment of a ratable Fixed Rate
Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a ratable
Fixed Rate Loan is not made on the date specified by the Borrower for any reason
other than default by the Lenders or as a result of unavailability pursuant to
Section 3.3, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost (incurred or expected to be incurred) in liquidating or employing deposits
acquired to fund or maintain the ratable Fixed Rate Loan and shall pay all such
losses or costs within fifteen (15) days after written demand therefor.

 

3.5           Taxes.

 

(i)            All payments by the Borrower to or for the account of any Lender
or the Administrative Agent hereunder or under any Note shall be made free and
clear of and without deduction for any and all Taxes.  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.5) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

 

(ii)           In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (“Other Taxes”).

 

26

--------------------------------------------------------------------------------


 

(iii)          The Borrower hereby agrees to indemnify the Administrative Agent
and each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within 30 days
of the date the Administrative Agent or such Lender makes demand therefor
pursuant to Section 3.6.

 

(iv)          Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement,
(i) deliver to each of the Borrower and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrower and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax.  Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent.  All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

 

(v)           For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (iv), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States.

 

(vi)          Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.

 

27

--------------------------------------------------------------------------------


 

(vii)         If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.

 

3.6           Lender Statements; Survival of Indemnity.  To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Fixed Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Fixed Rate Loans under Section 3.3, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender.  Each Lender shall deliver a written statement of such Lender to
the Borrower (with a copy to the Administrative Agent) as to the amount due, if
any, under Sections 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set
forth in reasonable detail the calculations upon which such Lender determined
such amount and shall be final, conclusive and binding on the Borrower in the
absence of manifest error.  Determination of amounts payable under such Sections
in connection with a Fixed Rate Loan shall be calculated as though each Lender
funded its Fixed Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Fixed Rate applicable to such Loan, whether in fact that is the case or not. 
Unless otherwise provided herein, the amount specified in the written statement
of any Lender shall be payable on demand after receipt by the Borrower of such
written statement.  The obligations of the Borrower under Sections 3.1, 3.2, 3.4
and 3.5 shall survive payment of the Obligations and termination of this
Agreement.

 

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

4.1           Effectiveness.  This Agreement shall not become effective unless
(a) the Borrower shall have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) the Borrower shall have furnished to the
Administrative Agent the following:

 

(i)            The duly executed originals of this Agreement and any other Loan
Documents not previously executed and delivered pursuant to the Existing
Agreement

 

28

--------------------------------------------------------------------------------


 

including a Note payable to the order of each of the new Lenders which has
requested a Note;

 

(ii)           (A) Certificates of good standing for the Borrower and each
Subsidiary Guarantor, from the State of Maryland for the Borrower and the states
of organization of each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, and (B) foreign qualification certificates for the
Borrower and each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, for each other jurisdiction where the failure of the
Borrower or such Subsidiary Guarantor to so qualify or be licensed (if required)
would have a Material Adverse Effect;

 

(iii)          Copies of the formation documents (including code of regulations,
if appropriate) of the Borrower and the Subsidiary Guarantors, certified by an
officer of the Borrower or such Subsidiary Guarantor, as appropriate, together
with all amendments thereto;

 

(iv)          Incumbency certificates, executed by officers of the Borrower and
the Subsidiary Guarantors, which shall identify by name and title and bear the
signature of the Persons authorized to sign the Loan Documents and to make
borrowings hereunder on behalf of the Borrower, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower or any such Subsidiary Guarantor;

 

(v)           Copies, certified by a Secretary or an Assistant Secretary of the
Borrower and each Subsidiary Guarantor, of the Board of Directors’ resolutions
(and resolutions of other bodies, if any are reasonably deemed necessary by
counsel for any Lender) authorizing the Advances provided for herein, with
respect to the Borrower, and the execution, delivery and performance of the Loan
Documents to be executed and delivered by the Borrower and each Subsidiary
Guarantor hereunder;

 

(vi)          A written opinion of the Borrower’s and Subsidiary Guarantors’
counsel, addressed to the Lenders in substantially the form of Exhibit H hereto
or such other form as the Administrative Agent may reasonably approve;

 

(vii)         A certificate, signed by an officer of the Borrower, stating that
on the Agreement Execution Date (a) no Default or Unmatured Default has occurred
and is continuing, (b) all representations and warranties of the Borrower are
true and correct, (c) neither Borrower nor any Subsidiary Guarantor has suffered
any material adverse changes, and (d) no action, suit, investigation or
proceeding, pending or threatened, exists in any court or before any arbitrator
or governmental authority that purports to materially and adversely affect the
Borrower, the Subsidiary Guarantors or any transaction contemplated hereby, or
that could have a material adverse effect on the Borrower, the Subsidiary
Guarantors or any transaction contemplated hereby or on the ability of the
Borrower or any of the Subsidiary Guarantors to perform its obligations under
the Loan Documents, provided that such certificate is in fact true and correct;

 

29

--------------------------------------------------------------------------------

 


 

(viii)        The most recent financial statements of the Borrower;

 

(ix)           UCC financing statement, judgment, and tax lien searches with
respect to the Borrower from its state of organization and principal place of
business;

 

(x)            Written money transfer instructions, in substantially the form of
Exhibit E hereto, addressed to the Administrative Agent and signed by an
Authorized Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested;

 

(xi)           Evidence that all fees due to each of the Lenders under the terms
of their respective commitment letters have been paid;

 

(xii)          A compliance certificate pursuant to Section 6.1(v); and

 

(xiii)         Such other documents as any Lender or its counsel may have
reasonably requested, the form and substance of which documents shall be
reasonably acceptable to the parties and their respective counsel.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1           Existence.  Borrower is a corporation duly organized and validly
existing under the laws of the State of Maryland, with its principal place of
business in Oak Brook, Illinois and is duly qualified as a foreign corporation,
properly licensed (if required), in good standing and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified, licensed and in good
standing and to have the requisite authority would not have a Material Adverse
Effect.  Each of Borrower’s Subsidiaries is duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation and has
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.

 

5.2           Authorization and Validity.  The Borrower has the corporate power
and authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder.  The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

5.3           No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or any of its Subsidiaries or the
Borrower’s or any Subsidiary’s articles of incorporation or by-laws, or the

 

30

--------------------------------------------------------------------------------


 

provisions of any indenture, instrument or agreement to which the Borrower or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, except
where such violation, conflict or default would not have a Material Adverse
Effect, or result in the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.

 

5.4           Financial Statements; Material Adverse Effect.  All consolidated
financial statements of the Borrower and its Subsidiaries heretofore or
hereafter delivered to the Lenders were prepared in accordance with GAAP in
effect on the preparation date of such statements and fairly present in all
material respects the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject, in the case of interim financial
statements, to normal and customary year-end adjustments.  From the preparation
date of the most recent financial statements delivered to the Lenders through
the Agreement Execution Date, there was no change in the business, properties,
or condition (financial or otherwise) of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

5.5           Taxes.  The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided.  No tax liens have been filed and no claims are
being asserted with respect to such taxes.  The charges, accruals and reserves
on the books of the Borrower and its Subsidiaries in respect of any taxes or
other governmental charges are adequate.

 

5.6           Litigation and Guarantee Obligations.  Except as set forth on
Schedule 3 hereto or as set forth in written notice to the Administrative Agent
from time to time, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened against or affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.  The Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6.1 or as set forth
in written notices to the Administrative Agent given from time to time after the
Agreement Execution Date on or about the date such material contingent
obligations are incurred.

 

5.7           Subsidiaries; Investment Affiliates.  Schedule 1 hereto contains,
an accurate list of all Subsidiaries of the Borrower (which are not Subsidiary
Guarantors as of the Agreement Execution Date), setting forth their respective
jurisdictions of incorporation or formation and the percentage of their
respective capital stock or partnership or membership interest owned by the
Borrower or other Subsidiaries.  All of the issued and outstanding shares of
capital stock of all Subsidiaries that are corporations have been duly
authorized and issued and are fully paid and non-assessable.  There are no
outstanding subscriptions, options, warrants, commitments,

 

31

--------------------------------------------------------------------------------


 

preemptive rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any Subsidiary.  Schedule 6 hereto contains an accurate list of all
Investment Affiliates of Borrower, including the correct legal name of such
Investment Affiliate, the type of legal entity which each such Investment
Affiliate is, and the type and amount of all equity interests in such Investment
Affiliate held directly or indirectly by Borrower.

 

5.8           ERISA.  The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $1,000,000.  Neither the Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.

 

5.9           Accuracy of Information.  No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Administrative Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

5.10         Regulation U.  The Borrower has not used the proceeds of any
Advance to buy or carry any margin stock (as defined in Regulation U) in
violation of the terms of this Agreement.

 

5.11         Material Agreements.  Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could have a Material Adverse Effect, or (ii) any agreement or
instrument evidencing or governing Indebtedness, which default would constitute
a Default hereunder.

 

5.12         Compliance With Laws.  The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except for any
non-compliance which would not have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could have a Material Adverse Effect.

 

5.13         Ownership of Properties.  Except as set forth on Schedule 2 hereto,
on the date of this Agreement, the Borrower and its Subsidiaries will have good
and marketable title, free of all

 

32

--------------------------------------------------------------------------------


 

Liens other than those permitted by Section 6.16, to all of the Property and
assets reflected in the financial statements as owned by it.

 

5.14         Investment Company Act.  Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

5.15         Affiliate Transactions.  Except as permitted by Section 6.17, 
neither the Borrower, nor any of its Subsidiaries is a party to or bound by any
agreement or arrangement (whether oral or written) to which any Affiliate of
Borrower or any of its Subsidiaries is a party.

 

5.16         Solvency.

 

(i)            Immediately after the Agreement Execution Date (a) the fair value
of the assets of the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, subordinated, contingent
or otherwise, of the Borrower and its Subsidiaries on a consolidated basis;
(b) the present fair saleable value of the Property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

(ii)           The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

5.17         Insurance  The Borrower and its Subsidiaries carry insurance on
their Projects with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Projects
in localities where the Borrower and its Subsidiaries operate, including,
without limitation, in the case of all Qualifying Unencumbered Properties, the
coverage described in Exhibit I attached hereto and made a part hereof.

 

5.18         REIT Status.  The Borrower is qualified as a real estate investment
trust under Section 856 of the Code and currently is in compliance in all
material respects with all provisions of the Code applicable to the
qualification of the Borrower as a real estate investment trust.

 

5.19         Environmental Matters.  Each of the following representations and
warranties is true and correct on and as of the Agreement Execution Date except
as disclosed on Schedule 4 attached hereto and to the extent that the facts and
circumstances giving rise to any such failure

 

33

--------------------------------------------------------------------------------


 

to be so true and correct, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

 

(a)           To the best knowledge of the Borrower, the Projects of the
Borrower and its Subsidiaries do not contain any Materials of Environmental
Concern in amounts or concentrations which constitute a violation of, or could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws.

 

(b)           To the best knowledge of the Borrower, (i) the Projects of the
Borrower and its Subsidiaries and all operations at the Projects are in
compliance with all applicable Environmental Laws, and (ii) with respect to all
Projects owned by the Borrower and/or its Subsidiaries (x) for at least two
(2) years, have in the last two years, or (y) for less than two (2) years, have
for such period of ownership, been in compliance in all material respects with
all applicable Environmental Laws.

 

(c)           Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.

 

(d)           To the best knowledge of the Borrower, Materials of Environmental
Concern have not been transported or disposed of from the Projects of the
Borrower and its Subsidiaries in violation of, or in a manner or to a location
which could reasonably give rise to liability of the Borrower or any Subsidiary
under, Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.

 

(e)           No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.

 

(f)            To the best knowledge of the Borrower, there has been no release
or threat of release of Materials of Environmental Concern at or from the
Projects of the Borrower and its Subsidiaries, or arising from or

 

34

--------------------------------------------------------------------------------


 

related to the operations of the Borrower and its Subsidiaries in connection
with the Projects in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws.

 

5.20         Intellectual Property.

 

(i)            Borrower and each of its Subsidiaries owns or has the right to
use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
used in the conduct of their respective businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person.

 

(ii)           Borrower and each of its Subsidiaries have taken all such steps
as they deem reasonably necessary to protect their respective rights under and
with respect to such Intellectual Property.

 

(iii)          No claim has been asserted by any Person with respect to the use
of any Intellectual Property by Borrower or any of its Subsidiaries, or
challenging or questioning the validity or effectiveness of any Intellectual
Property.

 

(iv)          The use of such Intellectual Property by Borrower and each of its
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower or any of its Subsidiaries that could be
reasonably expected to have a Material Adverse Effect.

 

5.21         Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  Except as provided in the Fee Letter, no other similar fees or
commissions will be payable by any Lender for any other services rendered to the
Borrower, any of the Subsidiaries of the Borrower or any other Person ancillary
to the transactions contemplated hereby.

 

5.22         Qualifying Unencumbered Properties.  As of the Agreement Execution
Date, (i) Schedule 7 is a correct and complete list of all Qualifying
Unencumbered Properties.  Each of the assets included by the Borrower in
calculations of Unencumbered Asset Value satisfies all of the requirements
contained in this Agreement for the same to be included therein.

 

5.23         No Bankruptcy Filing.  Neither Borrower nor any of its Subsidiaries
is contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against any of such Persons.

 

5.24         No Fraudulent Intent.  Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by Borrower or the
Subsidiary Guarantors with or as a result of any actual intent by any of such
Persons to hinder, delay or defraud any entity to which any of such Persons is
now or will hereafter become indebted.

 

35

--------------------------------------------------------------------------------


 

5.25         Transaction in Best Interests of Borrower and Subsidiary
Guarantors; Consideration.  The transaction evidenced by this Agreement and the
other Loan Documents is in the best interests of Borrower and the Subsidiary
Guarantors and their respective creditors.  The direct and indirect benefits to
inure to Borrower and the Subsidiary Guarantors pursuant to this Agreement and
the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by Borrower and the Subsidiary Guarantors pursuant to
this Agreement and the other Loan Documents, and but for the willingness of each
Subsidiary Guarantor to guaranty the Obligations, Borrower would be unable to
obtain the financing contemplated hereunder which financing will enable Borrower
and its subsidiaries to have available financing to conduct and expand their
business.  Borrower and its Subsidiaries constitute a single integrated
financial enterprise and receives a benefit from the availability of credit
under this Agreement.

 

5.26         Subordination.  Borrower is not a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time of payment of any of the Obligations to any other indebtedness or
obligation of any such Persons.

 

5.27         Tax Shelter Representation.  Borrower does not intend to treat the
Loans, and/or related transactions as being a “reportable transaction” (within
the meaning of United States Treasury Regulation Section 1.6011-4).  In the
event Borrower determines to take any action inconsistent with such intention,
it will promptly notify the Administrative Agent thereof.  If Borrower so
notifies the Administrative Agent, Borrower acknowledges that one or more of the
Lenders may treat its Loans as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.

 

5.28         Anti-Terrorism Laws.

 

(i)            None of the Borrower or any of its Affiliates is in violation of
any laws or regulations relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

(ii)           None of the Borrower or any of its Affiliates, or any of its
brokers or other agents acting or benefiting from the Loan is a Prohibited
Person.  A “Prohibited Person” is any of the following:

 

(1)           a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(2)           a person or entity owned or controlled by, or acting for or on
behalf of, any person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

36

--------------------------------------------------------------------------------


 

(3)           a person or entity with whom any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(4)           a person or entity who commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order; or

 

(5)           a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list.

 

(iii)          None of the Borrower or any of its Affiliates or any of its
brokers or other agents acting in any capacity in connection with the Loan
(1) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Prohibited Person,
(2) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

Borrower shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and Borrower shall deliver to Administrative Agent any certification or other
evidence requested from time to time by Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance herewith).

 

Notwithstanding the foregoing, at any time that Borrower retains its status as a
publicly held company, the representations made in this Section 5.28 are limited
to the Borrower’s knowledge with respect to Affiliates who are Affiliates due to
ownership due to 10% or more of any class of voting securities.

 

5.29         Survival.  All statements contained in any certificate, financial
statement or other instrument delivered by or on behalf of Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Agreement Execution Date and delivered to the Administrative Agent or any
Lender in connection with closing the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.

 

37

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1           Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Lenders:

 

(i)            As soon as available, but in any event not later than 45 days
after the close of each fiscal quarter, for the Borrower and its Subsidiaries,
an unaudited consolidated balance sheet as of the close of each such period and
the related unaudited consolidated statements of income and retained earnings
and of cash flows of the Borrower and its Subsidiaries for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case in comparative form the figures for the previous year, all certified by the
Borrower’s chief financial officer or chief accounting officer;

 

(ii)           As soon as available, but in any event not later than 45 days
after the close of each fiscal quarter, for the Borrower and its Subsidiaries,
the following reports in form and substance reasonably satisfactory to the
Administrative Agent, all certified by the entity’s chief financial officer or
chief accounting officer:  a statement of Funds From Operations, a statement of
cash flows for each individual Project, a statement detailing Consolidated
Outstanding Indebtedness and Adjusted Annual NOI, a listing of capital
expenditures, a report listing and describing all newly acquired Projects,
including their net operating income, cash flow, cost and secured or unsecured
Indebtedness assumed in connection with such acquisition, if any, summary
Project information to include square footage, occupancy, Net Operating Income
and such other information on all Projects as may be reasonably requested;

 

(iii)          As soon as available, but in any event not later than 90 days
after the close of each fiscal year, for the Borrower and its Subsidiaries,
audited financial statements, including a consolidated balance sheet as at the
end of such year and the related consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, prepared by independent certified public accountants of nationally
recognized standing reasonably acceptable to Administrative Agent;

 

(iv)          As soon as available, but in any event not later than 90 days
after the close of each fiscal year, for the Borrower and its Subsidiaries, a
statement detailing the contributions to Adjusted Annual NOI from each
individual Project for the prior fiscal year in form and substance reasonably
satisfactory to the Administrative Agent, certified by the entity’s chief
financial officer or chief accounting officer;

 

(v)           Together with the quarterly and annual financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit C hereto signed

 

38

--------------------------------------------------------------------------------


 

by the Borrower’s chief financial officer or chief accounting officer showing
the calculations and computations necessary to determine compliance with this
Agreement and stating that, to such officer’s knowledge, no Default or Unmatured
Default exists, or if, to such officer’s knowledge, any Default or Unmatured
Default exists, stating the nature and status thereof;

 

(vi)          As soon as possible and in any event within 10 days after a
responsible officer of the Borrower knows that any Reportable Event has occurred
with respect to any Plan, a statement, signed by the chief financial officer of
the Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;

 

(vii)         As soon as possible and in any event within 10 days after receipt
by a responsible officer of the Borrower, a copy of (a) any notice or claim to
the effect that the Borrower or any of its Subsidiaries is or may be liable to
any Person as a result of the release by the Borrower, any of its Subsidiaries,
or any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Borrower or any
of its Subsidiaries, which, in either case, could have a Material Adverse
Effect;

 

(viii)        Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished;

 

(ix)           Promptly upon becoming aware of the same and to the extent
Borrower, or any of its Subsidiaries, are aware of the same, notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, Borrower, any of its Subsidiaries or any of their respective
properties, assets or businesses which involve claims individually or in the
aggregate in excess of $5,000,000, and notice of the receipt of notice that any
United States income tax returns of Borrower or any of its Subsidiaries are
being audited;

 

(x)            Promptly upon becoming available, a copy of any amendment to a
formation document of Borrower;

 

(xi)           Promptly upon becoming aware of the same, notice of any change in
the senior management of Borrower, or any of its Subsidiaries, any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of Borrower,  or any of its Subsidiaries which has had or
could reasonably be expected to have a Material Adverse Effect, or any other
event or circumstance which has had or could reasonably be expected to have a
Material Adverse Effect;

 

(xii)          Promptly upon becoming aware of entry of the same, notice of any
order, judgment or decree in excess of $5,000,000 having been entered against
Borrower, or any of its Subsidiaries or any of their respective properties or
assets;

 

(xiii)         Promptly upon receipt of the same, notice if Borrower, or any of
its Subsidiaries shall receive any notification from any Governmental Authority
alleging a

 

39

--------------------------------------------------------------------------------


 

violation of any Applicable Law or any inquiry which could reasonably be
expected to have a Material Adverse Effect; and

 

(xiv)        Such other information (including, without limitation, financial
statements for the Borrower and non-financial information) as the Administrative
Agent or any Lender may from time to time reasonably request.

 

6.2           Use of Proceeds.  The Borrower will use the proceeds of the
Advances solely (i) to finance the Borrower’s or its Subsidiaries’ acquisition
of Stabilized Retail Projects, and (ii) for working capital and other general
corporate purposes.  The Borrower will not, nor will it permit any Subsidiary
to, use any of the proceeds of the Advances (i) to purchase or carry any “margin
stock” (as defined in Regulation U) if such usage could constitute a violation
of Regulation U by any Lender, (ii) to fund any purchase of, or offer for, any
Capital Stock of any Person, unless such Person has consented to such offer
prior to any public announcements relating thereto, or (iii) to make any
Acquisition other than a Permitted Acquisition.

 

6.3           Notice of Default.  The Borrower will give, and will cause each of
its Subsidiaries to give, prompt notice in writing to the Administrative Agent
and the Lenders of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which could reasonably be expected to
have a Material Adverse Effect.

 

6.4           Conduct of Business.  The Borrower will do, and will cause each of
its Subsidiaries to do, all things necessary to remain duly incorporated or duly
qualified, validly existing and in good standing as a real estate investment
trust, corporation, general partnership or limited partnership, as the case may
be, in its jurisdiction of incorporation/formation (except with respect to
mergers permitted pursuant to Section 6.12 and Permitted Acquisitions) and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, in each jurisdiction in which any Qualifying
Unencumbered Property owned (or leased pursuant to an eligible ground lease) by
it is located, and in each other jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect, and to carry on and
conduct their businesses in substantially the same manner as they are presently
conducted where the failure to do so could reasonably be expected to have a
Material Adverse Effect and, specifically, neither the Borrower nor its
Subsidiaries may undertake any business other than the acquisition, development,
ownership, management, operation and leasing of retail, office or industrial
properties, and ancillary businesses specifically related to such types of
properties.  Borrower shall, and shall cause each Subsidiary, to develop and
implement such programs, policies and procedures as are necessary to comply with
the USA Patriot Act and shall promptly advise the Administrative Agent in
writing in the event that any of such Persons shall determine that any investors
in such Persons are in violation of such act.

 

6.5           Taxes.  The Borrower will pay, and will cause each of its
Subsidiaries to pay, when due all taxes, assessments and governmental charges
and levies upon them of their income, profits or Projects, except those which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside.

 

40

--------------------------------------------------------------------------------


 

6.6           Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance which is consistent with the representation
contained in Section 5.17 on all their Property and the Borrower will furnish to
any Lender upon reasonable request full information as to the insurance carried.

 

6.7           Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.

 

6.8           Maintenance of Properties.  The Borrower will, and will cause each
of its Subsidiaries to, do all things necessary to maintain, preserve, protect
and keep their respective Projects and Properties, reasonably necessary for the
continuous operation of the Projects, in good repair, working order and
condition, ordinary wear and tear excepted.

 

6.9           Inspection.  The Borrower will, and will cause each of its
Subsidiaries to, permit the Lenders upon reasonable notice, by their respective
representatives and agents, to inspect any of the Projects, corporate books and
financial records of the Borrower and each of its Subsidiaries, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each of its Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and each of its Subsidiaries with officers thereof, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as the Lenders may designate.

 

6.10         Maintenance of Status; Modification of Formation Documents.  The
Borrower shall at all times maintain its status as a real estate investment
trust in compliance with all applicable provisions of the Code relating to such
status.  The Borrower shall not and shall not permit any Subsidiary of Borrower
to without the prior written consent of the Administrative Agent amend or modify
any of their respective articles of incorporation, limited liability company
agreements, partnership agreements, by-laws, or other formation documents, if
such amendment or modification would have a Material Adverse Effect.

 

6.11         Dividends.  Provided there is no then-existing Default or (after
notice thereof to Borrower) Unmatured Default hereunder, the Borrower and its
Subsidiaries shall be permitted to declare and pay dividends on their Capital
Stock from time to time in amounts determined by Borrower, provided, however,
that in no event shall Borrower declare or pay dividends on its Capital Stock or
make distributions with respect thereto to (including dividends paid and
distributions actually made with respect to gains on property sales and any
preferred dividends or distributions as the Borrower may be contractually
required to make from time to time from the Inland-Ryan joint ventures) if such
dividends and distributions paid on account of the then-current fiscal quarter
and the three immediately preceding fiscal quarters, in the aggregate sales for
such period, would exceed 95% of Funds From Operations for such period plus
(B) without duplication, all gains on property sales for such period to the
extent distributions were actually made with respect thereto.  Notwithstanding
the foregoing, the Borrower shall be permitted at all times to distribute
whatever amount of dividends is necessary to maintain its tax status as a real
estate investment trust.

 

6.12         Merger; Sale of Assets.  The Borrower will not, nor will it permit
any of its Subsidiaries to, without prior notice to the Administrative Agent and
without providing a

 

41

--------------------------------------------------------------------------------


 

certification of compliance with the Loan Documents enter into any merger (other
than mergers in which such entity is the survivor and mergers of Subsidiaries
(but not the Borrower) as part of transactions that are Permitted Acquisitions
provided that following such merger the target entity becomes a Wholly-Owned
Subsidiary of Borrower), consolidation, reorganization or liquidation or
transfer or otherwise dispose of all or a Substantial Portion of their
Properties, except for (a) such transactions that occur between Wholly-Owned
Subsidiaries or between Borrower and a Wholly-Owned Subsidiary and (b) mergers
solely to change the jurisdiction of organization of a Subsidiary Guarantor,
provided that, in any event, approval in advance by the Required Lenders shall
be required for transfer or disposition in any quarter of assets with an
aggregate value greater than 10% of Total Asset Value, or any merger resulting
in an increase to the Total Asset Value of more than 35%.

 

6.13         Delivery and Release of Subsidiary Guaranties.  Borrower has caused
each of its existing Subsidiaries (other than a Subsidiary which is a
single-purpose entity which owns only Projects subject to securitized
Indebtedness and which has restrictions on the creation of additional
Indebtedness and other safeguards typically imposed on such single-purpose
entities in securitized financings) to be a party to the Subsidiary Guaranty. 
Within 10 days after the later of the date Borrower forms or acquires any
Subsidiary or the date such Subsidiary first owns a Project, Borrower shall
cause such Subsidiary (other than Subsidiaries excluded under the parenthetical
in the preceding sentence) to execute and deliver to the Administrative Agent a
joinder in the Subsidiary Guaranty, together with supporting organizational and
authority documents and opinions similar to those provided with respect to the
Borrower under Section 4.1 hereof.  If a Subsidiary that is initially not
required to be a party to the Subsidiary Guaranty as of the Agreement Execution
Date under the parenthetical in the first sentence is later not precluded from
doing so, then Borrower shall cause such Subsidiary to deliver a Joinder to
Guaranty (in the form attached as Exhibit A to the form of Subsidiary Guaranty
attached hereto as Exhibit F) and such supporting documents and opinions at that
time.  If a Subsidiary Guarantor has sold its Projects and has liquidated all of
its other assets and applied all of the proceeds of such liquidation in
accordance with the terms of the Loan Documents and its organizational
documents, such Subsidiary Guarantor shall be released from the Subsidiary
Guaranty or from any other liability it may have undertaken with respect to the
Obligations.

 

6.14         Sale and Leaseback.  The Borrower will not, nor will it permit any
of its Subsidiaries to, sell or transfer a Substantial Portion of its Property
in order to concurrently or subsequently lease such Property as lessee.

 

6.15         Acquisitions and Investments.  The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:

 

(i)            Cash Equivalents and Marketable Securities;

 

(ii)           Investments in existing Subsidiaries, Investments in Subsidiaries
formed for the purpose of developing or acquiring Properties, Investments in
joint ventures and partnerships engaged solely in the business of purchasing,
developing, owning, operating,

 

42

--------------------------------------------------------------------------------


 

leasing and managing retail properties, and Investments in existence on the date
hereof and described in Schedule 1 hereto;

 

(iii)          transactions permitted pursuant to Section 6.12; and

 

(iv)          transactions permitted pursuant to Section 6.23; and

 

(v)           Acquisitions of Persons whose primary operations consist of the
ownership, development, operation and management of retail properties;

 

provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein.  Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be “Permitted
Acquisitions”.

 

6.16         Liens.  The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

 

(i)            Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

 

(ii)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;

 

(iii)          Liens arising out of pledges or deposits under workers’
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;

 

(iv)          Easements, restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;

 

(v)           Liens on Projects existing on the date hereof which secure
Indebtedness as described in Schedule 2 hereto; and

 

(vi)          Liens other than Liens described in subsections (i) through
(iv) above arising in connection with any Indebtedness permitted hereunder to
the extent such Liens will not result in a Default in any of Borrower’s
covenants herein.

 

Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

 

6.17         Affiliates.  The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or

 

43

--------------------------------------------------------------------------------


 

service) with, or make any payment or transfer to, any Affiliate except in the
ordinary course of business and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arms-length transaction.

 

6.18         Swap Contracts.  The Borrower will not enter into or remain liable
upon, nor will it permit any Subsidiary to enter into or remain liable upon, any
Swap Contract, except to the extent required to protect the Borrower and its
Subsidiaries against increases in interest payable by them under variable
interest Indebtedness.

 

6.19         Variable Interest Indebtedness.  The Borrower and its Subsidiaries
shall not at any time permit the outstanding principal balance of Indebtedness
which bears interest at an interest rate that is not fixed through the maturity
date of such Indebtedness to exceed twenty percent (20%) of Total Asset Value,
unless all of such Indebtedness in excess of such amount is subject to a Swap
Contract approved by the Administrative Agent that effectively converts the
interest rate on such excess to a fixed rate.

 

6.20         Consolidated Net Worth.  The Borrower shall maintain a Consolidated
Net Worth of not less than $550,000,000 plus eighty percent (80%) of the equity
contributions or sales of treasury stock received by the Borrower after the
Agreement Execution Date.

 

6.21         Indebtedness and Cash Flow Covenants.  The Borrower on a
consolidated basis with its Subsidiaries shall not permit, at any time:

 

(i)            Consolidated Outstanding Indebtedness to be more than 0.60 times
Total Asset Value, except that the Borrower shall have the one-time right to
elect to temporarily increase the maximum amount of permitted Consolidated
Outstanding Indebtedness to 0.65 times Total Asset Value, provided that (i) the
Borrower gives written notice to the Administrative Agent given prior to the
delivery of any financial statement for a quarter evidencing Consolidated
Outstanding Indebtedness in excess of 0.60 times Total Asset Value and (ii) such
temporary increase to 0.65 shall not be in effect for more than two
(2) consecutive fiscal quarters;

 

(ii)           Adjusted Annual EBITDA to be less than 1.50 times Fixed Charges;

 

(iii)          any Guarantee Obligations of any member of the Consolidated Group
which guarantee Secured Indebtedness, or any Secured Indebtedness of any member
of the Consolidated Group which is also Recourse Indebtedness, to exist which
exceed, in the aggregate, 10% of Total Asset Value;

 

(iv)          the Unencumbered Leverage Ratio to be less than 1.60;

 

(v)           the Unencumbered Asset Value to be less than $250,000,000;

 

(vi)          Adjusted Unencumbered NOI to be less than 1.50 times Implied Debt
Service; or

 

(vii)         Secured Indebtedness to be more than 0.45 times Total Asset Value.

 

44

--------------------------------------------------------------------------------


 

6.22         Environmental Matters.  Borrower and its Subsidiaries shall:

 

(a)           Comply with, and use all reasonable efforts to ensure compliance
by all tenants and subtenants, if any, with, all applicable Environmental Laws
and obtain and comply with and maintain, and use all reasonable efforts to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.

 

(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (i) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect, or (ii) the Borrower has
determined in good faith that contesting the same is not in the best interests
of the Borrower and its Subsidiaries and the failure to contest the same could
not be reasonably expected to have a Material Adverse Effect.

 

(c)           Defend, indemnify and hold harmless Administrative Agent and each
Lender, and their respective officers and directors, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature known or unknown, contingent or otherwise,
arising out of, or in any way relating to the violation of, noncompliance with
or liability under any Environmental Laws applicable to the operations of the
Borrower, its Subsidiaries or the Projects, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor.  This indemnity shall continue in
full force and effect regardless of the termination of this Agreement.

 

(d)           Prior to the acquisition of a new Project after the Agreement
Execution Date, perform or cause to be performed an environmental investigation
which investigation shall include preparation of a “Phase I” report and, if
appropriate, a “Phase II” report, in each case prepared by a recognized
environmental engineer in accordance with

 

45

--------------------------------------------------------------------------------


 

customary standards which discloses that the such Project is not in violation of
the representations and covenants set forth in this Agreement, unless such
violation has been disclosed in writing to the Administrative Agent and
remediation actions satisfactory to the Administrative Agent are being taken,
and at a minimum comply with the specifications and procedures attached hereto
as Exhibit G.  In connection with any such investigation, Borrower shall cause
to be prepared a report of such investigation, to be made available to any
Lenders upon reasonable request, for informational purposes and to assure
compliance with the specifications and procedures.

 

6.23         Permitted Investments.

 

(a)           The Consolidated Group’s Investment in Unimproved Land shall not
at any time exceed five percent (5%) of Total Asset Value.

 

(b)           The Consolidated Group’s aggregate Investment in (i) Investment
Affiliates and (ii) any entity which is not a Wholly-Owned Subsidiary (valued at
the greater of the cash investment in that entity by Borrower or the portion of
Total Asset Value attributable to such entity or its assets as the case may be)
shall not at any time exceed twenty percent (20%) of Total Asset Value.

 

(c)           The Consolidated Group’s Investment in First Mortgage Receivables
(with each asset valued at the lower of its acquisition cost and its fair market
value) shall not at any time exceed five percent (5%) of Total Asset Value.

 

(d)           The Consolidated Group’s Investment in Construction in Progress
(with each asset valued at the lower of its acquisition cost and its fair market
value) shall not at any time exceed five percent (5%) of Total Asset Value.

 

(e)           The Consolidated Group’s Investment in Marketable Securities shall
not at any time exceed five percent (5%) of Total Asset Value.

 

(f)            The Consolidated Group’s projected Investment in Forward Purchase
Commitments (valued at the anticipated equity investment required to close such
acquisitions, taking into account the amount of Secured Indebtedness anticipated
to be available to fund such acquisition under then-current market conditions,
all as reasonably projected by Borrower) shall not at any time exceed ten
percent (10%) of Total Asset Value.

 

(g)           The Consolidated Group’s aggregate Investment in the above items
(a)-(f) in the aggregate shall not at any time exceed twenty-five percent (25%)
of Total Asset Value.  In each case (other than item (b) above) the Consolidated
Group’s Investment shall include the

 

46

--------------------------------------------------------------------------------


 

Consolidated Group Pro Rata Share of any Investment Affiliate’s Investment in
the specified asset type.

 

6.24         Prohibited Encumbrances.  The Borrower agrees that neither the
Borrower nor any other member of the Consolidated Group shall (i) create a Lien
against any Project other than a single first-priority mortgage or deed of
trust, (ii) create a Lien on any Capital Stock or other ownership interests in
any member of the Consolidated Group or any Investment Affiliate or (iii) enter
into or be subject to any agreement governing any Indebtedness which constitutes
a Negative Pledge (other than restrictions on further subordinate Liens on
Projects already encumbered by a first-priority mortgage or deed of trust).

 

6.25         Further Assurances.  Borrower shall, at Borrower’s cost and expense
and upon request of the Administration Agent, execute and deliver or cause to be
executed and delivered, to the Administration Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administration Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

6.26         Distribution of Income to the Borrower.  Borrower shall cause all
of its Subsidiaries to promptly distribute to Borrower (but not less frequently
than once each fiscal quarter of Borrower unless otherwise approved by the
Administrative Agent), whether in the form of dividends, distributions or
otherwise, all profits, proceeds or other income relating to or arising from
such Subsidiaries’ use, operation, financing, refinancing, sale or other
disposition of their respective assets and properties after (a) the payment by
each such Subsidiary of its debt service and operating expenses for such quarter
and (b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the ordinary course of business consistent with its past practices, (c) funding
of reserves required by the terms of any deed of trust, mortgage or similar lien
encumbering property of the Subsidiary; (d) payment or establishment of reserves
for payment to minority equity interest holders of amounts required to be paid
in respect of such equity interest.

 

6.27         More Restrictive Agreements.  Should Borrower, while this Agreement
is in effect or any Note remains unpaid, enter into, refinance or modify any
agreements pertaining to any existing or future Indebtedness or issuance of
Capital Stock which agreements or documents include covenants (whether
affirmative or negative), warranties, representations, or defaults or events of
default (or any other provision which may have the practical effect of any of
the foregoing, including, without limitation, any “put” or mandatory prepayment
of such debt) other than those set forth herein or in any of the other Loan
Documents, Borrower shall promptly so notify the Administrative Agent and, if
requested by the Administrative Agent or the Required Lenders, Borrower, the
Administrative Agent and the Required Lenders shall promptly amend this
Agreement and the other Loan Documents to incorporate some or all of such
provisions as determined by the Required Lenders in their sole discretion;
provided, however, that any such amendment shall provide that, upon cancellation
or termination of the loan agreement, this Agreement, or other instrument
pertaining to such other Indebtedness or issuance of Capital Stock (other than
by reason of an event of default thereunder), so long as no Default or Unmatured
Default is in existence, such amendment also shall terminate and the provisions
of

 

47

--------------------------------------------------------------------------------


 

this Agreement affected by such amendment shall revert to the terms thereof as
in effect prior to giving effect to such amendment.

 

ARTICLE VII.

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1           Nonpayment of any principal payment on any Note when due.

 

7.2           Nonpayment of interest upon any Note or of any facility fee or
other payment Obligations under any of the Loan Documents within five
(5) Business Days after the same becomes due.

 

7.3           The breach of any of the terms or provisions of Article VI.

 

7.4           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Loan, or any material
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

 

7.5           The breach by the Borrower (other than a breach which constitutes
a Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions
of this Agreement which is not remedied within five (5) days after written
notice from the Administrative Agent or any Lender.

 

7.6           Failure of the Borrower or any of its Subsidiaries to pay when due
any Recourse Indebtedness, regardless of amount, or any other Consolidated
Outstanding Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) in excess of $50,000,000 in the aggregate (collectively,
“Material Indebtedness”); or the default by the Borrower or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement, or any other event shall occur or condition exist, which causes
or permits any such Material Indebtedness to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof (provided that the failure to pay any such Material
Indebtedness shall not constitute a Default so long as the Borrower or its
Subsidiaries is diligently contesting the payment of the same by appropriate
legal proceedings and the Borrower or its Subsidiaries have set aside, in a
manner reasonably satisfactory to Administrative Agent, a sufficient reserve to
repay such Indebtedness plus all accrued interest thereon calculated at the
default rate thereunder and costs of enforcement in the event of an adverse
outcome), and provided further that Material Indebtedness shall not include
either (i) that portion of the Consolidated Outstanding Indebtedness due from IN
Retail Fund Algonquin Commons, L.L.C., which is an Investment Affiliate, under
loans made by Teachers Insurance and Annuity Association of America having
current principal balances of approximately $72,300,000 and $19,600,000,
respectively, which are secured by the Projects known as Algonquin Commons and
The Exchange at Algonquin Commons, each located in Algonquin, Illinois (the
“Algonquin Indebtedness”) or (ii) any Recourse Indebtedness of the Borrower or
another member of the Consolidated Group arising from Guarantee Obligations
undertaken with respect to such

 

48

--------------------------------------------------------------------------------


 

Algonquin Indebtedness unless and until the fifth (5th) Business Day after the
date on which the holders of the Algonquin Indebtedness institute judicial
proceedings to collect such Recourse Indebtedness); or, under any Swap Contract,
the occurrence of an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than $10,000,000.

 

7.7           The Borrower, or any Subsidiary shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it as a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 7.7, (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.8 or (vii) admit in writing its
inability to pay its debts generally as they become due.

 

7.8           A receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Subsidiary or for any Substantial
Portion of the Property of the Borrower or such Subsidiary, or a proceeding
described in Section 7.7(iv) shall be instituted against the Borrower or any
such Subsidiary and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of ninety (90) consecutive days.

 

7.9           The Borrower or any of its Subsidiaries shall fail within sixty
(60) days to pay, bond or otherwise discharge any judgments, warrants, writs of
attachment, execution or similar process or orders for the payment of money in
an amount which, when added to all other judgments, warrants, writs, executions,
processes or orders outstanding against Borrower or any Subsidiary would exceed
$10,000,000 in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such judgment,
warrant, writ, execution, order or process, the issuer of such bond shall
execute a waiver or subordination agreement in form and substance satisfactory
to the Administrative Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of
Borrower or its Subsidiaries.

 

7.10         The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $1,000,000 or requires
payments exceeding $500,000 per annum.

 

49

--------------------------------------------------------------------------------


 

7.11         The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years of
each such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.

 

7.12         Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), environmental problems at Properties
owned by the Borrower or any of its Subsidiaries or Investment Affiliates.

 

7.13         The occurrence of any “Default” as defined in any Loan Document or
the breach of any of the terms or provisions of any Loan Document, which default
or breach continues beyond any period of grace therein provided.

 

7.14         The attempted revocation, challenge, disavowment, or termination by
the Borrower or Guarantors of any of the Loan Documents.

 

7.15         Any Change of Control shall occur.

 

7.16         Any Change in Management shall occur.

 

7.17         A federal tax lien shall be filed against Borrower or any of its
Subsidiaries under Section 6323 of the Code or a lien of the PBGC shall be filed
against Borrower or any of its Subsidiaries under Section 4068 of ERISA and in
either case such lien shall remain undischarged (or otherwise unsatisfied) for a
period of twenty-five (25) days after the date of filing.

 

ARTICLE VIII.

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1           Acceleration.  If any Default described in Section 7.7 or 7.8
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder shall automatically terminate and the Facility Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender.  If any other Default occurs, so long as
a Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Facility Obligations to be due and payable, or both,
whereupon if the Required Lenders elected to accelerate (i) the Facility
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives and (ii) if any automatic or optional acceleration has
occurred, the Administrative Agent, as directed by the Required Lenders (or if
no such direction is given within 30 days after a request for direction, as the
Administrative Agent deems in the best interests of the Lenders, in

 

50

--------------------------------------------------------------------------------


 

its sole discretion), shall use its good faith efforts to collect, including
without limitation, by filing and diligently pursuing judicial action, all
amounts owed by the Borrower and any Subsidiary Guarantor under the Loan
Documents.

 

If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.7 or 7.8 with respect to the Borrower) and before any judgment or
decree for the payment of the Facility Obligations due shall have been obtained
or entered, all of the Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

 

8.2           Amendments.  Subject to the provisions of this Article VIII the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided, however, that no such supplemental
agreement or waiver shall, without the consent of all Lenders:

 

(i)            Extend the Maturity Date, or forgive all or any portion of the
principal amount of any Loan or accrued interest thereon, reduce the Applicable
Margins (or modify any definition herein which would have the effect of reducing
the Applicable Margins) or the underlying interest rate options or extend the
time of payment of any such principal, interest or facility fees.

 

(ii)           Release any Subsidiary Guarantor, except as permitted in
Section 6.13 (other than a Subsidiary Guarantor that has liquidated all of its
assets and applied all of the proceeds of such liquidation in accordance with
its organizational documents) from the Subsidiary Guaranty or any other future
guarantor (other than a Subsidiary Guarantor that has liquidated all of its
assets and applied all of the proceeds of such liquidation in accordance with
its organizational documents) from any liability it may undertake with respect
to the Obligations.

 

(iii)          Reduce the percentage specified in the definition of Required
Lenders.

 

(iv)          Increase the Aggregate Commitment beyond $150,000,000.

 

(v)           Permit the Borrower to assign its rights under this Agreement.

 

(vi)          Amend Sections 2.10, 8.1, 8.2 or 11.2.

 

(vii)         Amend the definition of (A) Unencumbered Asset Value or (B) any of
the defined terms used in the definition of Unencumbered Asset Value, as set
forth in Article I.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  If the Required Lenders have agreed to waive the requirement of
Section 7.15 and permit a Change of Control to occur, each non-consenting Lender
shall have the option to terminate its Commitment, provided that such option is
exercised within five (5) Business Days after the Administrative Agent has
notified all

 

51

--------------------------------------------------------------------------------


 

Lenders that the Required Lenders have agreed to such a waiver by written notice
from such non-consenting Lender to Administrative Agent and Borrower.  Upon the
termination of such a non-consenting Lender’s Commitment, such non-consenting
Lender’s obligation to fund Loans shall be terminated as of the date such Change
of Control occurs and Borrower shall repay any outstanding Obligations due to
such Lender prior to or concurrently with the occurrence of such Change of
Control.  Following the termination of any Commitment pursuant to this
Section 8.2, the Aggregate Commitment shall be reduced by the amount of the
Commitment or Commitments terminated, and the Percentages of each of the
remaining Lenders shall be adjusted to reflect their share of the new reduced
Aggregate Commitment.

 

8.3           Preservation of Rights.  No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
a Default or the inability of the Borrower to satisfy the conditions precedent
to such Loan shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.

 

8.4           Insolvency of Borrower.  In the event of the insolvency of the
Borrower, the Lenders shall have no obligation to make further disbursements of
the Facility, and the outstanding principal balance of the Facility, including
accrued and unpaid interest thereon, shall be immediately due and payable.

 

8.5           Application of Funds.  After the acceleration of the Facility
Obligations as provided for in Section 8.1 (or after the Facility Obligations
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

(i)            to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including attorney costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

(ii)           to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause (ii) payable to them;

 

(iii)          to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and other Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
(iii) payable to them;

 

52

--------------------------------------------------------------------------------


 

(iv)          to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders, in proportion to the
respective amounts described in this clause (iv) held by them;

 

(v)           to payment of that portion of the Obligations constituting Related
Swap Obligations ratably among the Lenders and Affiliates of Lenders holding
such Related Swap Obligations in proportion to the respective amounts described
in this clause (v) held by them; and

 

(vi)          the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.

 

GENERAL PROVISIONS

 

9.1           Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive delivery of the Notes
and the making of the Loans herein contemplated.

 

9.2           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

9.3           Taxes.  Any taxes (excluding taxes on the overall net income of
any Lender) or other similar assessments or charges made by any governmental or
revenue authority in respect of the Loan Documents shall be paid by the
Borrower, together with interest and penalties, if any.

 

9.4           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.5           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent and the Lenders
and supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.

 

9.6           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.

 

9.7           Expenses; Indemnification.  The Borrower shall reimburse the
Administrative Agent for any costs, internal charges and out-of-pocket expenses
(including, without limitation, all reasonable fees for consultants and fees and
reasonable expenses for attorneys for the

 

53

--------------------------------------------------------------------------------


 

Administrative Agent, which attorneys may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
amendment, modification, and enforcement of the Loan Documents.  The Borrower
also agrees to reimburse the Administrative Agent and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including,
without limitation, all fees and reasonable expenses for attorneys for the
Administrative Agent and the Lenders, which attorneys may be employees of the
Administrative Agent or the Lenders) paid or incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement of the
Loan Documents (including, without limitation, any workout).  The Borrower
further agrees to indemnify the Administrative Agent, each Lender and their
Affiliates, and their directors and officers against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all fees and reasonable expenses for attorneys of the indemnified
parties, all expenses of litigation or preparation therefor whether or not the
Administrative Agent, or any Lender is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the Projects, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder or the acts of the Administrative Agent or any Lender entering into
this Agreement, establishing the facility in favor of Borrower evidenced hereby,
possessing information regarding Borrower pursuant hereto, or allegedly having
any direct or indirect influence over Borrower as material creditors or
exercising any rights or remedies under the Loan Documents, except to the extent
that any of the foregoing (i) arise out of the bad faith, gross negligence or
willful misconduct of the party seeking indemnification therefor, or (ii) arise
from the indemnitee’s violation of its own internal policies or from a violation
of laws, rules, or regulations applicable to their operations.  The obligations
of the Borrower under this Section shall survive the termination of this
Agreement.

 

9.8           Numbers of Documents.  All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

 

9.9           Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

 

9.10         Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.11         Nonliability of Lenders.  The relationship between the Borrower, on
the one hand, and the Lenders and the Administrative Agent, on the other, shall
be solely that of borrower and lender.  Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to the Borrower.  Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.

 

9.12         CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE

 

54

--------------------------------------------------------------------------------


 

CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

9.13         CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE
BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

 

9.14         WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

ARTICLE X.

 

THE ADMINISTRATIVE AGENT

 

10.1         Appointment.  KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  Each of the Lenders
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any

 

55

--------------------------------------------------------------------------------


 

other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

 

10.2         Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3         General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct; or
(ii) any determination by the Administrative Agent that compliance with any law
or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.

 

10.4         No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower or any Subsidiary Guarantor.  Except as otherwise specifically provided
herein, the Administrative Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).

 

10.5         Action on Instructions of Lenders.  The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.  The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders.  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

 

56

--------------------------------------------------------------------------------


 

10.6         Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

 

10.7         Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

 

10.8         Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (i) for any amounts not reimbursed by
the Borrower for which the Administrative Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders which is not cured
after written notice and within the period described in Section 10.3, The
obligations of the Lenders and the Administrative Agent under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

 

10.9         Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document as any Lender and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity.  The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.  The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.

 

10.10       Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the

 

57

--------------------------------------------------------------------------------


 

financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

 

10.11       Successor Administrative Agent.  Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign.  The Administrative Agent may be removed at any time with cause by
written notice received by the Administrative Agent from all Lenders holding 66
2/3% of that portion of the Aggregate Commitment not held by the Administrative
Agent, such removal to be effective on the date specified by the other Lenders. 
In addition, if at any time the Commitment of the Administrative Agent (or the
aggregate amount of Advances held by the Administrative Agent if the Commitments
have been terminated) is less than $10,000,000, the Administrative Agent shall
resign from such role at the written request of any Lender.  Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.

 

10.12       Notice of Defaults.  If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure

 

58

--------------------------------------------------------------------------------


 

to give such notice shall not create liability on the part of a Lender.  Upon
receipt of such notice that a Default or Unmatured Default has occurred, the
Administrative Agent shall notify each of the Lenders of such fact.

 

10.13       Requests for Approval.  If the Administrative Agent requests in
writing the consent or approval of a Lender, such Lender shall respond and
either approve or disapprove definitively in writing to the Administrative Agent
within ten (10) Business Days (or sooner if such notice specifies a shorter
period for responses based on Administrative Agent’s good faith determination
that circumstances exist warranting its request for an earlier response) after
such written request from the Administrative Agent.  Notwithstanding anything to
the contrary contained herein, the failure of a Lender to respond with such a
written approval or disapproval within such time period shall not result in such
Lender becoming a Defaulting Lender.

 

10.14       Defaulting Lenders.  At such time as a Lender becomes a Defaulting
Lender, such Defaulting Lender’s right to vote on matters which are subject to
the consent or approval of the Required Lenders, each affected Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender, except that the amount of the Commitment of the
Defaulting Lender may not be changed without its consent.  If a Defaulting
Lender has failed to fund its pro rata share of any Advance and until such time
as such Defaulting Lender subsequently funds its pro rata share of such Advance,
all Obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal of, interest on and fees relating to the Loans funded
by the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section).  All
amounts paid by the Borrower or the Guarantor and otherwise due to be applied to
the Obligations owing to such Defaulting Lender pursuant to the terms hereof
shall be distributed by the Administrative Agent to the other Lenders in
accordance with their respective pro rata shares (recalculated for the purposes
hereof to exclude the Defaulting Lender) until all Senior Loans have been paid
in full.  After the Senior Loans have been paid in full equitable adjustments
will be made in connection with future payments by the Borrower to the extent a
portion of the Senior Loans had been repaid with amounts that otherwise would
have been distributed to a Defaulting Lender but for the operation of this
Section 10.14.  This provision governs only the relationship among the
Administrative Agent, each Defaulting Lender and the other Lenders; nothing
hereunder shall limit the obligation of the Borrower to repay all Loans in
accordance with the terms of this Agreement.  The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of the Borrower as to its desired application of
payments or (iii) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of the Required Lenders or
all Lenders.

 

ARTICLE XI.

 

SETOFF; RATABLE PAYMENTS

 

11.1         Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or

 

59

--------------------------------------------------------------------------------


 

not collected or available) and any other Indebtedness at any time held or owing
by any Lender or any of its Affiliates to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, at any time prior to the date that such Default has been fully
cured, whether or not the Obligations, or any part hereof, shall then be due. 
Notwithstanding the foregoing, to avoid the effect of any “single action”
rule or any other adverse effect upon the rights and remedies available to the
Lenders against Borrower, prior to exercising any such setoff right against
Borrower each Lender agrees to advise the Administrative Agent of such intended
action and obtain the prior written consent of the Required Lenders to such
intended action.

 

11.2         Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Loans (other than payments received pursuant to
Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans.  If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

 

ARTICLE XII.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1         Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 12.3.  The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3.  The Administrative Agent may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person.  Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents.  Any request, authority or consent of any Person, who at the
time of making such request or giving such authority or consent is the owner of
the rights to any Loan (whether or not

 

60

--------------------------------------------------------------------------------


 

a Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

 

12.2         Participations.

 

12.2.1      Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks, financial institutions, pension funds, or any other funds
or entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents.  In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

 

12.2.2      Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all the Lenders pursuant to the terms of
Section 8.2 or of any other Loan Document.

 

12.2.3      Benefit of Setoff.  The Borrower agrees that each Participant which
has previously advised the Borrower in writing of its purchase of a
participation in a Lender’s interest in its Loans shall be deemed to have the
right of setoff provided in Section 11.1 in respect of its participating
interest in amounts owing under the Loan Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Loan Documents, including without limitation the obligation to advise, and
to obtain the prior written consent of, the Required Lenders with respect to any
exercise of such right of setoff.  Each Lender shall retain the right of setoff
provided in Section 11.1 with respect to the amount of participating interests
sold to each Participant, provided that such Lender and Participant may not each
setoff amounts against the same portion of the Obligations, so as to collect the
same amount from the Borrower twice.  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 11.1, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 11.2 as if each Participant were a Lender.

 

12.3         Assignments.

 

12.3.1      Permitted Assignments.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to any
Eligible Assignee all or any portion (greater than or equal to $10,000,000 for
each assignee, so long as the hold position of the assigning Lender is not less
than $10,000,000) of its rights and obligations under the Loan Documents.  Such
assignment shall be substantially in the form of Exhibit D hereto or in such
other form as may be agreed to by the parties thereto.  The consent of the
Administrative

 

61

--------------------------------------------------------------------------------


 

Agent shall be required prior to an assignment becoming effective with respect
to an Eligible Assignee which is not a Lender or an Affiliate thereof.  Such
consent shall not be unreasonably withheld and shall be given or withheld within
ten (10) Business Days after the Administrative Agent’s receipt of a Lender’s
written request for such consent.

 

12.3.2      Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent of a notice of assignment, substantially in the form attached as
Exhibit “I” to Exhibit D hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3.1, and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment.  The Notice of Assignment shall contain a representation
by the Eligible Assignee to the effect that none of the consideration used to
make the purchase of the Commitment and Loans under the applicable assignment
agreement are “plan assets” as defined under ERISA and that the rights and
interests of the Eligible Assignee in and under the Loan Documents will not be
“plan assets” under ERISA.  On and after the effective date of such assignment,
such Eligible Assignee shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender, and the transferor Lender shall automatically be
released on the effective date of such assignment, with respect to the
percentage of the Aggregate Commitment and Loans assigned to such Eligible
Assignee.  Upon the consummation of any assignment to a Eligible Assignee
pursuant to this Section 12.3.2, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Eligible Assignee, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.

 

12.4         Dissemination of Information.  The Borrower authorizes each Lender
to disclose to any Participant or Eligible Assignee or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries, subject to Section 9.11 of this Agreement.

 

12.5         Tax Treatment.  If any interest in any Loan Document is transferred
to any Transferee which is organized under the laws of any jurisdiction other
than the United States or any State thereof, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 3.5.

 

ARTICLE XIII.

 

NOTICES

 

13.1         Giving Notice.  Except as otherwise permitted by Section 2.11 with
respect to notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below its signature hereto or at such other address (or to counsel for such
party) as may be designated by such party in a notice to the other parties.  Any

 

62

--------------------------------------------------------------------------------


 

notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by telex or facsimile, shall be
deemed given when transmitted (answerback confirmed in the case of telexes).

 

13.2         Change of Address.  The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

 

ARTICLE XIV.

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower and the Lenders and each
party has notified the Administrative Agent by telex or telephone, that it has
taken such action.

 

(Remainder of page intentionally left blank.)

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lenders, individually and in their
respective capacities as Agents, have executed this Agreement as of the date
first above written.

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

 

By:

 

 

Print Name:  Brett A. Brown

 

Title:  Chief Financial Officer

 

 

2901 Butterfield Road
Oak Brook, Illinois
Phone:  630-218-7351
Facsimile:  630-218-7350
Attention:  Mark E. Zalatoris
zalatoris@inlandrealestate.com

 

S-1

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

COMMITMENT:

Individually and as Administrative Agent

$30,000,000

 

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

1200 Abernathy Rd NE, Suite 1550
Atlanta, GA 30328
Phone:  216-689-4660
Facsimile:  216-689-3566
Attention:  Kevin Murray
Kevin  P  Murray@KeyBank.com

 

 

 

 

With a copy to:

 

 

 

KeyBank National Association
800 Superior, 6th Floor
Cleveland, Ohio  44114
Phone:  216-828-7512
Facsimile:  216-828-7523
Attention:  Vicki Heineck

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

COMMITMENT:

successor by merger to Wachovia Bank, N.A.

$14,000,000

 

 

 

 

 

 

By:

 

 

Name:

Marla S. Bergrin

 

Title:

Vice President

 

 

 

 

Wells Fargo Bank

123 N. Wacker Drive, Suite 1900
Chicago, IL  60606
Phone:  (312) 827-1538
Facsimile:  (312) 782-0969
Attention:  Beth Davis
beth.m.davis@wellsfargo.com

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

COMMITMENT:

Individually and as Co-Syndication Agent

$35,000,000

 

 

 

 

By:

 

 

Name:

 

 

Title: 

 

 

 

 

 

Bank of America Commercial Real Estate Bank

100 North Tryon Street
NC1-007-11-15
Charlotte, NC 28255
Phone:  (704) 386-7524
Facsimile:  (704) 386-6434
Attention:  Kay Ostwalt
kay.p.ostwalt@bankofamerica.com

 

S-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK,

COMMITMENT:

NATIONAL ASSOCIATION

$21,000,000

Individually and as Co-Syndication Agent

 

 

 

By:

 

 

Name:

Marla S. Bergrin

 

Title: 

Vice President

 

 

 

 

Wells Fargo Bank

123 N. Wacker Drive, Suite 1900
Chicago, IL  60606
Phone:  (312) 827-1538
Facsimile:  (312) 782-0969
Attention:  Beth Davis
beth.m.davis@wellsfargo.com

 

S-5

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NATIONAL ASSOCIATION,

COMMITMENT:

D/B/A CHARTER ONE

$25,000,000

Individually and as Co-Documentation Agent

 

 

 

 

 

By:

 

 

Name:

Florentina Djulvezan

 

Title:

Senior Vice President

 

 

 

 

RBS Citizens, d/b/a Charter One
1215 Superior Avenue 6th Floor
Cleveland, Ohio  44114
Phone:  (216) 277-0199
Facsimile:  (216) 277-4607
Attention:  Don Wood
Donald.w.woods@charteronebank.com
mjawyn@charteronebank.com

 

S-6

--------------------------------------------------------------------------------


 

 

BMO CAPITAL MARKETS FINANCING, INC.

COMMITMENT:

 

$25,000,000

 

 

 

 

 

 

 

By:

 

 

Name: 

Aaron Lanski

 

Title: 

Director

 

 

 

 

115 S. LaSalle Street, 18W
Chicago, IL  60603
Phone:  (312) 461-6364
Facsimile:  (312) 461-2968
Attention:  Aaron Lanski
aaron.lanski@bmo.com

 

S-7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESERVED

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

                  , 20    

 

Inland Real Estate Corporation, a corporation organized under the laws of the
State of Maryland (the “Borrower”), promises to pay to the order of
                                                   (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Article II of the Amended and Restated Term Loan Agreement (as the same may
be amended or modified, the “Agreement”) hereinafter referred to, in immediately
available funds at the main office of KeyBank National Association in Cleveland,
Ohio, as Administrative Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay remaining unpaid principal of and accrued and unpaid interest
on the Loans in full on the Maturity Date or such earlier date as may be
required under the Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Term Loan Agreement, dated as of
June       , 2010 among the Borrower, KeyBank National Association, individually
and as Administrative Agent, and the other Lenders named therein, to which
Agreement, as it may be amended from time to time, reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

If there is a Default under the Agreement or any other Loan Document and Agent
exercises the remedies provided under the Agreement and/or any of the Loan
Documents for the Lenders, then in addition to all amounts recoverable by the
Agent and the Lenders under such documents, Agent and the Lenders shall be
entitled to receive reasonable attorneys fees and expenses incurred by Agent and
the Lenders in connection with the exercise of such remedies.

 

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 

This Note shall be governed and construed under the internal laws of the State
of Illinois.

 

B-1

--------------------------------------------------------------------------------


 

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

 

INLAND REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF INLAND REAL ESTATE CORPORATION,
DATED                     ,             

 

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Maturity
Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio 44114

 

Re:                               Amended and Restated Term Loan Agreement dated
as of June         , 2010 (as amended, modified, supplemented, restated, or
renewed, from time to time, the “Agreement”) between INLAND REAL ESTATE
CORPORATION (the “Borrower”), and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent for itself and the other lenders parties thereto from time
to time (“Lenders”).

 

Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

 

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.

 

The undersigned hereby further certifies to the Lenders that:

 

1.             Compliance with Financial Covenants.  Schedule A attached hereto
sets forth financial data and computations evidencing the Borrower’s compliance
with certain covenants of the Agreement, all of which data and computations are
true, complete and correct.

 

2.             Review of Condition.  The undersigned has reviewed the terms of
the Agreement, including, but not limited to, the representations and warranties
of the Borrower set forth in the Agreement and the covenants of the Borrower set
forth in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.

 

3.             Representations and Warranties.  To the undersigned’s actual
knowledge, the representations and warranties of the Borrower contained in the
Loan Documents, including those contained in the Agreement, are true and
accurate in all material respects as of the date hereof and were true and
accurate in all material respects at all times during the reporting period
except as expressly noted on Schedule B hereto.

 

4.             Covenants.  To the undersigned’s actual knowledge, during the
reporting period, the Borrower observed and performed all of the respective
covenants and other agreements under the Agreement and the Loan Documents, and
satisfied each of the conditions contained therein to

 

C-1

--------------------------------------------------------------------------------


 

be observed, performed or satisfied by the Borrower, except as expressly noted
on Schedule B hereto.

 

5.             No Event of Default.  To the undersigned’s actual knowledge, no
Event of Default exists as of the date hereof or existed at any time during the
reporting period, except as expressly noted on Schedule B hereto.

 

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this       
day of                   .

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between
                           (the “Assignor”) and (the “Assignee”) is dated as of
                ,  .  The parties hereto agree as follows:

 

1.             PRELIMINARY STATEMENT.  The Assignor is a party to a Loan
Agreement (which, as it may be amended, modified, renewed or extended from time
to time is herein called the “Loan Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Loan Agreement.

 

2.             ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Loan Agreement such that after giving effect to such assignment the Assignee
shall have purchased pursuant to this Assignment Agreement the percentage
interest specified in Item 3 of Schedule 1 of all outstanding rights and
obligations under the Loan Agreement and the other Loan Documents.  The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.

 

3.             EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two (2) Business Days (or such shorter period agreed to by the
Agent) after a Notice of Assignment substantially in the form of Exhibit “I”
attached hereto has been delivered to the Administrative Agent.  Such Notice of
Assignment must include the consent of the Agent required by Section 12.3.1 of
the Loan Agreement.  In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date under
Sections 4 and 5 hereof are not made on the proposed Effective Date.  The
Assignor will notify the Assignee of the proposed Effective Date no later than
the Business Day prior to the proposed Effective Date.  As of the Effective
Date, (i) the Assignee shall have the rights and obligations of a Lender under
the Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder and (ii) the Assignor shall relinquish its rights and be
released from its corresponding obligations under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder.

 

4.             PAYMENTS OBLIGATIONS.  On and after the Effective Date, the
Assignee shall be entitled to receive from the Agent all payments of principal,
interest and fees with respect to the interest assigned hereby.  The Assignee
shall advance funds directly to the Agent with respect to all Loans and
reimbursement payments made on or after the Effective Date with respect to the
interest assigned hereby.  [In consideration for the sale and assignment of
Loans hereunder, (i) the Assignee shall pay the Assignor, on the Effective Date,
an amount equal to the principal amount of the portion of all Floating Rate
Loans assigned to the Assignee hereunder and (ii) with respect to each Fixed
Rate Loan made by the Assignor and assigned to the Assignee hereunder which is
outstanding on the Effective Date, (a) on the last day of the Interest Period
therefor or (b) on such earlier date agreed to by the Assignor and the Assignee
or (c) on the date

 

D-1

--------------------------------------------------------------------------------


 

on which any such Fixed Rate Loan either becomes due (by acceleration or
otherwise) or is prepaid (the date as described in the foregoing clauses (a),
(b) or (c) being hereinafter referred to as the “Fixed Rate Due Date”), the
Assignee shall pay the Assignor an amount equal to the principal amount of the
portion of such Fixed Rate Loan assigned to the Assignee which is outstanding on
the Fixed Rate Due Date.  If the Assignor and the Assignee agree that the
applicable Fixed Rate Due Date for such Fixed Rate Loan shall be the Effective
Date, they shall agree, solely for purposes of dividing interest paid by the
Borrower on such Fixed Rate Loan, to an alternate interest rate applicable to
the portion of such Loan assigned hereunder for the period from the Effective
Date to the end of the related Interest Period (the “Agreed Interest Rate”) and
any interest received by the Assignee in excess of the Agreed Interest Rate,
with respect to such Fixed Rate Loan for such period, shall be remitted to the
Assignor.  [In the event interest for any period from the Effective Date to but
not including the Fixed Rate Due Date is not paid when due by the Borrower with
respect to any Fixed Rate Loan sold by the Assignor to the Assignee hereunder,
the Assignee shall pay to the Assignor interest for such period on the portion
of such Fixed Rate Loan sold by the Assignor to the Assignee hereunder at the
applicable rate provided by the Loan Agreement.]  In the event a prepayment of
any Fixed Rate Loan which is existing on the Effective Date and assigned by the
Assignor to the Assignee hereunder occurs after the Effective Date but before
the applicable Fixed Rate Due Date, the Assignee shall remit to the Assignor any
excess of the funding indemnification amount paid by the Borrower under
Section 3.4 of the Loan Agreement an account of such prepayment with respect to
the portion of such Fixed Rate Loan assigned to the Assignee hereunder over the
amount which would have been paid if such prepayment amount were calculated
based on the Agreed Interest Rate and only covered the portion of the Interest
Period after the Effective Date.  The Assignee will promptly remit to the
Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent with respect to any Fixed Rate Loan prior to its Fixed
Rate Due Date and (ii) any amounts of interest on Loans and fees received from
the Agent which relate to the portion of the Loans assigned to the Assignee
hereunder for periods prior to the Effective Date, in the case of Floating Rate
Loans or fees, or the Fixed Rate Due Date, in the case of Fixed Rate Loans, and
not previously paid by the Assignee to the Assignor.]*  In the event that either
party hereto receives any payment to which the other party hereto is entitled
under this Assignment Agreement, then the party receiving such amount shall
promptly remit it to the other party hereto.

 

--------------------------------------------------------------------------------

*Each Assignor may insert its standard payment provisions in lieu of the payment
terms included in this Exhibit.

 

5.             FEES PAYABLE BY THE ASSIGNEE.  The Assignee shall pay to the
Assignor a fee on each day on which a payment of interest or facility fees is
made under the Loan Agreement with respect to the amounts assigned to the
Assignee hereunder (other than a payment of interest or facility fees
attributable to the period prior to the Effective Date or, in the case of Fixed
Rate Loans, the Payment Date, which the Assignee is obligated to deliver to the
Assignor pursuant to Section 4 hereof).  The amount of such fee shall be the
difference between (i) the interest or fee, as applicable, paid with respect to
the amounts assigned to the Assignee hereunder and (ii) the interest or fee, as
applicable, which would have been paid with respect to the amounts assigned to
the Assignee hereunder if each interest rate was calculated at the rate of  %
rather than the actual percentage used to calculate the interest rate paid by
the Borrower, as applicable.  In addition, the Assignee agrees to pay  % of the
fee required to be paid to the Agent in connection with this Assignment
Agreement.

 

D-2

--------------------------------------------------------------------------------


 

6.             REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder, that such
interest is free and clear of any adverse claim created by the Assignor and that
it has all necessary right and authority to enter into this Assignment.  It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee.  Neither the Assignor
nor any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

 

7.             REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that
it has received a copy of the Loan Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (v) agrees that its payment instructions and notice
instructions are as set forth in the attachment to Schedule 1, (vi) confirms
that none of the funds, monies, assets or other consideration being used to make
the purchase and assumption hereunder are “plan assets” as defined under ERISA
and that its rights, benefits and interests in and under the Loan Documents will
not be “plan assets” under ERISA, [and (vii) attaches the forms prescribed by
the Internal Revenue Service of the United States certifying that the Assignee
is entitled to receive payments under the Loan Documents without deduction or
withholding of any United States federal income taxes].**

 

--------------------------------------------------------------------------------

**to be inserted if the Assignee is not incorporated under the laws of the
United States, or a state thereof.

 

8.             INDEMNITY.  The Assignee agrees to indemnify and hold the
Assignor harmless against any and all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment Agreement.

 

D-3

--------------------------------------------------------------------------------


 

9.             SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee
shall have the right pursuant to Section 12.3.1 of the Loan Agreement to assign
the rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

 

10.           REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the
Aggregate Commitment occurs between the date of this Assignment Agreement and
the Effective Date, the percentage interest specified in Item 3 of Schedule 1
shall remain the same, but the dollar amount purchased shall be recalculated
based on the reduced Aggregate Commitment.

 

11.           ENTIRE AGREEMENT.  This Assignment Agreement and the attached
Notice of Assignment embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings between the
parties hereto relating to the subject matter hereof.

 

12.           GOVERNING LAW.  This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Illinois.

 

13.           NOTICES.  Notices shall be given under this Assignment Agreement
in the manner set forth in the Loan Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth in the attachment to Schedule 1.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

D-4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

D-5

--------------------------------------------------------------------------------


 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee

 

D-6

--------------------------------------------------------------------------------


 

SCHEDULE 1
to Assignment Agreement

 

 

1.

Description and Date of Loan Agreement:

___________________________

 

 

 

2.

Date of Assignment Agreement:

______________________, ____

 

 

 

3.

Amounts (As of Date of Item 2 above):

 

 

 

 

a.

Aggregate Commitment (Loans)* under Loan Agreement

$_________________________

 

 

 

b.

Assignee’s Percentage of the Aggregate Commitment purchased under this
Assignment Agreement**

_________________________%

 

 

 

4.

Amount of Assignor’s (Loan Amount)** Commitment Purchased under this Assignment
Agreement:

$_________________________

 

 

 

5.

Proposed Effective Date:

_______________________

 

Accepted and Agreed:

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------

*              If a Commitment has been terminated, insert outstanding Loans in
place of Commitment

 

**           Percentage taken to 10 decimal places

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT “I”
to Assignment Agreement

 

NOTICE OF ASSIGNMENT

 

______________, _____

To:                              KeyBank National Association
800 Superior, 6th Floor
Cleveland, OH 44114
Attention:  Vicki Heineck

 

From:                 [NAME OF ASSIGNOR] (the “Assignor”)
[NAME OF ASSIGNEE] (the “Assignee”)

 

1.             We refer to that certain Amended and Restated Term Loan Agreement
(the “Loan Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Loan Agreement.

 

2.             This Notice of Assignment (this “Notice”) is given and delivered
to the Administrative Agent pursuant to Section 12.3.2 of the Loan Agreement.

 

3.             The Assignor and the Assignee have entered into an Assignment
Agreement, dated as of  ,  (the “Assignment”), pursuant to which, among other
things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Loan Agreement.  The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Administrative
Agent) after this Notice of Assignment and any fee required by Section 12.3.2 of
the Loan Agreement have been delivered to the Administrative Agent, provided
that the Effective Date shall not occur if any condition precedent agreed to by
the Assignor and the Assignee has not been satisfied.

 

4.             The Assignor and the Assignee hereby give to the Administrative
Agent notice of the assignment and delegation referred to herein.  The Assignor
will confer with the Administrative Agent before the date specified in Item 5 of
Schedule 1 to determine if the Assignment Agreement will become effective on
such date pursuant to Section 3 hereof, and will confer with the Administrative
Agent to determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter.  The Assignor shall notify the Administrative Agent if the
Assignment Agreement does not become effective on any proposed Effective Date as
a result of the failure to satisfy the conditions precedent agreed to by the
Assignor and the Assignee.  At the request of the Administrative Agent, the
Assignor will give the Administrative Agent written confirmation of the
satisfaction of the conditions precedent.

 

5.             The Assignor or the Assignee shall pay to the Administrative
Agent on or before the Effective Date the processing fee of $3,500 required by
Section 12.3.2 of the Loan Agreement.

 

D-8

--------------------------------------------------------------------------------


 

6.             If Notes are outstanding on the Effective Date, the Assignor and
the Assignee request and direct that the Administrative Agent prepare and cause
the Borrower to execute and deliver new Notes or, as appropriate, replacements
notes, to the Assignor and the Assignee.  The Assignor and, if applicable, the
Assignee each agree to deliver to the Administrative Agent the original Note
received by it from the Borrower upon its receipt of a new Note in the
appropriate amount.

 

7.             The Assignee advises the Administrative Agent that notice and
payment instructions are set forth in the attachment to Schedule 1.

 

8.             The Assignee hereby represents and warrants that none of the
funds, monies, assets or other consideration being used to make the purchase
pursuant to the Assignment are “plan assets” as defined under ERISA and that its
rights, benefits, and interests in and under the Loan Documents will not be
“plan assets” under ERISA.

 

9.             The Assignee authorizes the Administrative Agent to act as its
Administrative Agent under the Loan Documents in accordance with the terms
thereof.  The Assignee acknowledges that the Administrative Agent has no duty to
supply information with respect to the Borrower or the Loan Documents to the
Assignee until the Assignee becomes a party to the Loan Agreement.*

 

--------------------------------------------------------------------------------

*May be eliminated if Assignee is a party to the Loan Agreement prior to the
Effective Date.

 

NAME OF ASSIGNOR

 

NAME OF ASSIGNEE

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

D-9

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND, IF REQUIRED BY THE
LOAN AGREEMENT, CONSENTED TO BY
KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

 

 

 

Title:

 

 

 

[Attach photocopy of Schedule 1 to Assignment]

 

D-10

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To:                              KeyBank National Association
as Administrative Agent (the “Agent”)
under the Loan Agreement Described Below

 

Re:                               Amended and Restated Term Loan Agreement,
dated June         , 2010 (as the same may be amended or modified, the “Loan
Agreement”), among Inland Real Estate Corporation, a corporation organized under
the laws of the State of Maryland (the “Borrower”), the Agent, and the Lenders
named therein.  Terms used herein and not otherwise defined shall have the
meanings assigned thereto in the Loan Agreement.

 

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Loan Agreement or
based on any telephonic notice made in accordance with Section 2.11 of the Loan
Agreement.

 

Facility Identification Number(s)

 

 

 

Customer/Account Name

 

 

 

Transfer Funds To

 

 

 

 

 

For Account No.

 

 

 

Reference/Attention To

 

 

Authorized Officer (Customer Representative)

 

 

Date

 

 

 

 

 

 

 

 

 

(Please Print)

 

 

Signature

 

 

 

 

Bank Officer Name

 

 

Date

 

 

 

 

 

 

 

 

 

 

(Please Print)

 

 

Signature

 

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SUBSIDIARY GUARANTY

 

This Guaranty is made as of June         , 2010 by the parties identified in the
signature pages thereto, and any Joinder to Guaranty hereafter delivered
(collectively, the “Subsidiary Guarantors”), to and for the benefit of KeyBank
National Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Loan Agreement (as
defined below) and their respective successors and assigns (collectively, the
“Lenders”) and to and for the benefit of the counterparties to those certain
“Related Swap Contracts” (as defined in the Loan Agreement), which may include
Lenders and certain Affiliates of Lenders (collectively, the “Related Creditors”
and, with the Lenders, the “Credit Parties”).

 

RECITALS

 

A.            Inland Real Estate Corporation, a corporation organized under the
laws of the State of Maryland (“Borrower”), and Subsidiary Guarantors have
requested that the Lenders make a loan available to Borrower in an aggregate
principal amount of $150,000,000 (the “Facility”).

 

B.            The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in that certain Amended and
Restated Term Loan Agreement of even date herewith among Borrower, the
Administrative Agent, and the Lenders named therein (as amended, modified or
restated from time to time, the “Loan Agreement”).  All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Loan Agreement.

 

C.            Borrower has executed and delivered or will execute and deliver to
the Lenders promissory notes in the principal amount of each Lender’s Commitment
and promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Loan Agreement, are collectively
referred to herein as the “Notes”).

 

D.            Borrower may enter into certain Related Swap Contracts with one or
more of the Lenders or Affiliates of Lenders.

 

E.             Subsidiary Guarantors are subsidiaries of Borrower.  Subsidiary
Guarantors acknowledge that the extension of credit by the Administrative Agent
and the Lenders to Borrower pursuant to the Loan Agreement and the execution and
delivery of Related Swap Contracts by certain Lenders and Affiliates of Lenders
will benefit Subsidiary Guarantors by making funds available to Subsidiary
Guarantors through Borrower and by enhancing the financial strength of the
consolidated group of which Subsidiary Guarantors and Borrower are members.  The
execution and delivery of this Guaranty by Subsidiary Guarantors are conditions
precedent to the performance by the Lenders of their obligations under the Loan
Agreement and the execution and delivery of any Related Swap Contracts by such
Lenders and Affiliates of Lender.

 

F-1

--------------------------------------------------------------------------------


 

AGREEMENTS

 

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

 

1.             Subsidiary Guarantors absolutely, unconditionally, and
irrevocably guaranty to each of the Lenders and Lenders’ Affiliates:

 

(a)                                  the full and prompt payment of the
principal of and interest on the Notes when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, and the prompt
payment of all sums which may now be or may hereafter become due and owing under
the Notes, the Loan Agreement, and the other Loan Documents;

 

(b)                                 prompt payment of all sums which may now be
or may hereafter be come due and owing under the Related Swap Contracts;

 

(c)                                  the payment of all Enforcement Costs (as
hereinafter defined in Paragraph 7 hereof); and

 

(d)                                 the full, complete, and punctual observance,
performance, and satisfaction of all of the obligations, duties, covenants, and
agreements of Borrower under the Loan Agreement and the Loan Documents and under
the Related Swap Contracts.

 

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Guaranteed Indebtedness.”  All obligations described in subparagraph (d) of
this Paragraph 1 are referred to herein as the “Obligations.”  Subsidiary
Guarantors and the Credit Parties agree that Subsidiary Guarantors’ obligations
hereunder shall not exceed the greater of:  (i) the aggregate amount of all
monies received, directly or indirectly, by Subsidiary Guarantors from Borrower
after the date hereof (whether by loan, capital infusion or other means), or
(ii) the maximum amount of the Guaranteed Indebtedness not subject to avoidance
under Title 11 of the United States Code, as same may be amended from time to
time, or any applicable state law (the “Bankruptcy Code”).  To that end, to the
extent such obligations would otherwise be subject to avoidance under the
Bankruptcy Code if Subsidiary Guarantors are not deemed to have received
valuable consideration, fair value or reasonably equivalent value for its
obligations hereunder, each Subsidiary Guarantor’s obligations hereunder shall
be reduced to that amount which, after giving effect thereto, would not render
such Subsidiary Guarantor insolvent, or leave such Subsidiary Guarantor with an
unreasonably small capital to conduct its business, or cause such Subsidiary
Guarantor to have incurred debts (or intended to have incurred debts) beyond its
ability to pay such debts as they mature, as such terms are determined, and at
the time such obligations are deemed to have been incurred, under the Bankruptcy
Code.  In the event a Subsidiary Guarantor shall make any payment or payments
under this Guaranty each other guarantor of the Guaranteed Indebtedness shall
contribute to such Subsidiary Guarantor an amount equal to such non-paying
Subsidiary Guarantor’s pro rata share (based on their respective maximum
liabilities hereunder and under such other guaranty) of such payment or payments
made by such Subsidiary Guarantor, provided

 

F-2

--------------------------------------------------------------------------------


 

that such contribution right shall be subordinate and junior in right of payment
in full of all the Guaranteed Indebtedness to Lenders.

 

2.             In the event of any default by Borrower in making payment of the
Guaranteed Indebtedness, or in performance of the Obligations, as aforesaid, in
each case beyond the expiration of any applicable grace period, Subsidiary
Guarantors agree, on demand by the Administrative Agent or the holder of a Note
or Credit Party under a Related Swap Contract, to pay all the Guaranteed
Indebtedness and to perform all the Obligations as are then or thereafter become
due and owing or are to be performed under the terms of the Notes, the Loan
Agreement, and the other Loan Documents or under the Related Swap Contract, as
the case may be.

 

3.             Subsidiary Guarantors do hereby waive (i) notice of acceptance of
this Guaranty by the Administrative Agent and the Credit Parties and any and all
notices and demands of every kind which may be required to be given by any
statute, rule or law, (ii) any defense, right of set-off or other claim which
Subsidiary Guarantors may have against Borrower or which Subsidiary Guarantors
or Borrower may have against the Administrative Agent or the Credit Parties or
the holder of a Note, (iii) presentment for payment, demand for payment (other
than as provided for in Paragraph 2 above), notice of nonpayment (other than as
provided for in Paragraph 2 above) or dishonor, protest and notice of protest,
diligence in collection and any and all formalities which otherwise might be
legally required to charge Subsidiary Guarantors with liability, (iv) any
failure by the Administrative Agent and the Credit Parties to inform Subsidiary
Guarantors of any facts the Administrative Agent and the Credit Parties may now
or hereafter know about Borrower, the Facility, Related Swap Contract, or the
transactions contemplated by the Loan Agreement, it being understood and agreed
that the Administrative Agent and the Lenders and the Credit Parties have no
duty so to inform and that Subsidiary Guarantors are fully responsible for being
and remaining informed by Borrower of all circumstances bearing on the existence
or creation, or the risk of nonpayment of the Guaranteed Indebtedness or the
risk of nonperformance of the Obligations, and (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Credit Party to proceed against any other security given to a Credit Party
in connection with the Guaranteed Indebtedness or the Obligations.  Credit may
be granted or continued from time to time by the Credit Parties to Borrower
without notice to or authorization from Subsidiary Guarantors, regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation.  The Administrative Agent and the Credit Parties shall have no
obligation to disclose or discuss with Subsidiary Guarantors the Credit Parties’
assessment of the financial condition of Borrower.  Subsidiary Guarantors
acknowledge that no representations of any kind whatsoever have been made by the
Administrative Agent and the Credit Parties to Subsidiary Guarantors.  No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Administrative Agent and the Credit Parties except as expressly
set forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Credit Parties.  Subsidiary Guarantors further agree that any
exculpatory language contained in the Loan Agreement, the Notes, and the other
Loan Documents or in the Related Swap Contracts shall in no event apply to this
Guaranty, and will not prevent the Administrative Agent and the Credit Parties
from proceeding against Subsidiary Guarantors to enforce this Guaranty.

 

F-3

--------------------------------------------------------------------------------


 

4.             Subsidiary Guarantors further agree that Subsidiary Guarantors’
liability as guarantor shall in no way be impaired by any renewals or extensions
which may be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Loan Agreement, or any other Loan Documents, or any waiver by the Related
Creditors under any Related Swap Contracts or by the Administrative Agent or the
Credit Parties’ failure or election not to pursue any other remedies they may
have against Borrower, or by any change or modification in a Note, the Loan
Agreement, or any other Loan Documents or in a Related Swap Contract, or by the
acceptance by the Administrative Agent or the Credit Parties of any security or
any increase, substitution or change therein, or by the release by the
Administrative Agent and the Credit Parties of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Guaranteed Indebtedness,
even though a Credit Party might lawfully have elected to apply such payments to
any part or all of the Guaranteed Indebtedness, it being the intent hereof that
Subsidiary Guarantors shall remain liable as principal for payment of the
Guaranteed Indebtedness and performance of the Obligations until all
indebtedness has been paid in full and the other terms, covenants and conditions
of the Loan Agreement, and other Loan Documents and the Related Swap Contracts
and this Guaranty have been performed, notwithstanding any act or thing which
might otherwise operate as a legal or equitable discharge of a surety. 
Subsidiary Guarantors further understand and agree that the Administrative Agent
and the Credit Parties may at any time enter into agreements with Borrower to
amend and modify a Note, the Loan Agreement or any of the other Loan Documents
or any Related Swap Contract, or any thereof, and may waive or release any
provision or provisions of a Note, the Loan Agreement, or any other Loan
Document or any Related Swap Contract and, with reference to such instruments,
may make and enter into any such agreement or agreements as the Administrative
Agent, the Credit Parties and Borrower may deem proper and desirable, without in
any manner impairing this Guaranty or any of the Administrative Agent’s, and
Credit Parties’ rights hereunder or any of Subsidiary Guarantors’ obligations
hereunder.

 

5.             This is an absolute, unconditional, complete, present and
continuing guaranty of payment and performance and not of collection.  Each
Subsidiary Guarantor agrees that its obligations hereunder shall be joint and
several with any and all other guarantees given in connection with the
Guaranteed Indebtedness or Obligations from time to time.  Subsidiary Guarantors
agree that this Guaranty may be enforced by the Administrative Agent and the
Credit Parties without the necessity at any time of resorting to or exhausting
any security or collateral, if any, given in connection herewith or with a Note,
the Loan Agreement, or any of the other Loan Documents or the Related Swap
Contracts or by or resorting to any other guaranties, and Subsidiary Guarantors
hereby waive the right to require the Administrative Agent and the Credit
Parties to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right.  Subsidiary Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Credit Parties from pursuing concurrently or successively all rights and
remedies available to them at law and/or in equity or under a Note, the Loan
Agreement or any other Loan Documents or under the Related Swap Contracts, and
the exercise of any of their rights or the completion of any of their remedies
shall not constitute a discharge of any of Subsidiary Guarantors’ obligations
hereunder, it being the purpose and intent of Subsidiary Guarantors that the
obligations of such Subsidiary Guarantors hereunder shall be primary,

 

F-4

--------------------------------------------------------------------------------


 

absolute, independent and unconditional under any and all circumstances
whatsoever.  Neither Subsidiary Guarantors’ obligations under this Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Loan
Agreement, or any other Loan Document or under a Related Swap Contract or by
reason of Borrower’s bankruptcy or by reason of any creditor or bankruptcy
proceeding instituted by or against Borrower.  This Guaranty shall continue to
be effective and be deemed to have continued in existence or be reinstated (as
the case may be) if at any time payment of all or any part of any sum payable
pursuant to a Note, the Loan Agreement, or any other Loan Document or pursuant
to a Related Swap Contract is rescinded or otherwise required to be returned by
the payee upon the insolvency, bankruptcy, or reorganization of the payor, all
as though such payment to such Credit Party had not been made, regardless of
whether such Credit Party contested the order requiring the return of such
payment.  The obligations of Subsidiary Guarantors pursuant to the preceding
sentence shall survive any termination, cancellation, or release of this
Guaranty.

 

6.             This Guaranty shall be assignable by a Credit Party to any
assignee of all or a portion of such Credit Party’s rights under the Loan
Documents or Related Swap Contracts.

 

7.             If:  (i) this Guaranty, a Note, or any of the Loan Documents or
any Related Swap Contract are placed in the hands of an attorney for collection
or is collected through any legal proceeding; (ii) an attorney is retained to
represent the Administrative Agent or any Credit Party in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty, a Note, the Loan Agreement, or any
Loan Document or any Related Swap Contract; (iii) an attorney is retained to
enforce any of the other Loan Documents or a Related Swap Contract or to provide
advice or other representation with respect to the Loan Documents or a Related
Swap Contract in connection with an enforcement action or potential enforcement
action; or (iv) an attorney is retained to represent the Administrative Agent or
any Credit Party in any other legal proceedings whatsoever in connection with
this Guaranty, a Note, the Loan Agreement, any of the Loan Documents or any
Related Swap Contract, or any property subject thereto (other than any action or
proceeding brought by any Credit Facility or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Subsidiary Guarantors shall pay to the
Administrative Agent or such Credit Party upon demand all reasonable attorney’s
fees, costs and expenses, including, without limitation, court costs, filing
fees and all other costs and expenses incurred in connection therewith (all of
which are referred to herein as “Enforcement Costs”), in addition to all other
amounts due hereunder.

 

8.             The parties hereto intend that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and

 

F-5

--------------------------------------------------------------------------------


 

that the rights, obligations and interest of the Administrative Agent and the
Credit Parties or the holder of a Note under the remainder of this Guaranty
shall continue in full force and effect.

 

9.             Any indebtedness of Borrower to Subsidiary Guarantors now or
hereafter existing is hereby subordinated to the Facility Indebtedness.
 Subsidiary Guarantors will not seek, accept, or retain for Subsidiary
Guarantors’ own account, any payment from Borrower on account of such
subordinated debt at any time when a Default or Unmatured Default exists under
the Loan Agreement or the Loan Documents or when a default under any Related
Swap Contract has occurred and is continuing beyond any applicable notice and
cure period thereunder, and any such payments to Subsidiary Guarantors made
while any such event has occurred and is continuing on account of such
subordinated debt shall be collected and received by Subsidiary Guarantors in
trust for the Credit Parties and shall be paid over to the Administrative Agent
on behalf of the Lenders or to the applicable Related Creditor, as the case may
be, on account of the Guaranteed Indebtedness without impairing or releasing the
obligations of Subsidiary Guarantors hereunder.

 

10.           Subsidiary Guarantors hereby subordinate to the Guaranteed
Indebtedness any and all claims and rights, including, without limitation,
subrogation rights, contribution rights, reimbursement rights and set-off
rights, which Subsidiary Guarantors may have against Borrower arising from a
payment made by Subsidiary Guarantors under this Guaranty and agree that, until
the entire Guaranteed Indebtedness is paid in full, not to assert or take
advantage of any subrogation rights of Subsidiary Guarantors or the Credit
Parties or any right of Subsidiary Guarantors or the Credit Parties to proceed
against (i) Borrower for reimbursement, or (ii) any other guarantor or any
collateral security or guaranty or right of offset held by the Credit Parties
for the payment of the Guaranteed Indebtedness and performance of the
Obligations, nor shall Subsidiary Guarantors seek or be entitled to seek any
contribution or reimbursement from Borrower or any other guarantor in respect of
payments made by Subsidiary Guarantors hereunder.  It is expressly understood
that the agreements of Subsidiary Guarantors set forth above constitute
additional and cumulative benefits given to the Credit Parties for their
security and as an inducement for their extension of credit to Borrower.

 

11.           Any amounts received by a Credit Parties from any source on
account of any indebtedness may be applied by such Credit Parties toward the
payment of such indebtedness, and in such order of application, as such Credit
Party may from time to time elect.

 

12.           Subsidiary Guarantors hereby submit to personal jurisdiction in
the State of Illinois for the enforcement of this Guaranty and waives any and
all personal rights to object to such jurisdiction for the purposes of
litigation to enforce this Guaranty.  Subsidiary Guarantors hereby consent to
the jurisdiction of either the Circuit Court of Cook County, Illinois, or the
United States District Court for the Northern District of Illinois, in any
action, suit, or proceeding which the Administrative Agent or a Credit Party may
at any time wish to file in connection with this Guaranty or any related
matter.  Subsidiary Guarantors hereby agree that an action, suit, or proceeding
to enforce this Guaranty may be brought in any state or federal court in the
State of Illinois and hereby waives any objection which Subsidiary Guarantors
may have to the laying of the venue of any such action, suit, or proceeding in
any such court; provided, however, that the provisions of this Paragraph shall
not be deemed to preclude the Administrative Agent or a Credit Party from filing
any such action, suit, or proceeding in any other appropriate forum.

 

F-6

--------------------------------------------------------------------------------


 

13.           All notices and other communications provided to any party hereto
under this Guaranty shall be in writing or by telex or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties.  Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted.  Notice may be given as follows:

 

To Subsidiary Guarantors:

 

c/o Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:

Mark E. Zalatoris

Telephone:

630-218-7351

Facsimile:

630-218-7350

 

With a copy to:

 

c/o Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:

Beth S. Brooks

Telephone:

630-645-2078

Facsimile:

630-218-7350

 

To KeyBank as Administrative Agent and as a Lender:

 

1200 Abernathy Rd NE, Suite 1550

Atlanta, Georgia  30328

Attention:

Kevin Murray

 

Phone:

216-689-4660

 

Facsimile:

216-689-3566

 

 

 

With a copy to:

 

KeyBank National Association

800 Superior, 6th Floor

Cleveland, Ohio  44114

Attention:

Vicki Heineck

Phone:  

216-828-7512

|Facsimile:  

216-828-7523

 

F-7

--------------------------------------------------------------------------------


 

With a copy to:

 

Sonnenschein Nath & Rosenthal LLP

233 South Wacker Drive

Suite 7800

Chicago, Illinois  60606

Attention:

Patrick G. Moran, Esq.

Telephone:

312-876-8132

Facsimile:

312-876-7934

 

If to any other Lender, to its address set forth in the Loan Agreement.

 

If to any Related Creditor, to its address set forth in the applicable Related
Swap Contract.

 

14.                                 This Guaranty shall be binding upon the
heirs, executors, legal and personal representatives, successors and assigns of
Subsidiary Guarantors and shall inure to the benefit of the Administrative Agent
and the Credit Parties’ successors and assigns.

 

15.                                 This Guaranty shall be construed and
enforced under the internal laws of the State of Illinois.

 

16.                                 SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE
AGENT AND THE CREDIT PARTIES, BY THEIR ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATED SWAP CONTRACT OR
RELATING THERETO OR ARISING FROM THE LENDING OR COUNTERPARTY RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

17.                                 From time to time, additional parties may
execute a joinder substantially in the form of Exhibit A hereto, and thereby
become a party to this Guaranty.  From and after delivery of such joinder, the
Subsidiary delivering such joinder shall be a Subsidiary Guarantor, and be bound
by all of the terms and provisions of this Guaranty.

 

F-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Illinois as of the date first written above.

 

 

INLAND NANTUCKET SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND SALEM SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND HAWTHORNE VILLAGE COMMONS, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-9

--------------------------------------------------------------------------------


 

 

INLAND REAL ESTATE BAT, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND LANSING SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND REAL ESTATE AURORA COMMONS, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND RIVER SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-10

--------------------------------------------------------------------------------


 

 

INLAND WOODFIELD PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND EASTGATE SHOPPING CENTER, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND ORLAND GREENS, L.L.C.

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND TWO RIVERS PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-11

--------------------------------------------------------------------------------


 

 

INLAND ELMWOOD PARK, L.L.C.

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND PARK CENTER PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND V. RICHARDS PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND GATEWAY SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-12

--------------------------------------------------------------------------------


 

 

INLAND PINE TREE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND SCHAUMBURG PROMENADE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND REAL ESTATE DEER TRACE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND REAL ESTATE TOWNES CROSSING, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-13

--------------------------------------------------------------------------------


 

 

INLAND BRUNSWICK MARKETPLACE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND MEDINA MARKETPLACE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

INLAND SHOPS AT ORCHARD PLACE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-14

--------------------------------------------------------------------------------


 

EXHIBIT A TO SUBSIDIARY GUARANTY

 

FORM OF JOINDER TO GUARANTY

 

THIS JOINDER is executed by                     , a                     
(“Subsidiary”), which hereby agrees as follows:

 

1.                                       All capitalized terms used herein and
not defined in this Joinder shall have the meanings provided in that certain
Subsidiary Guaranty (the “Guaranty”) dated as of June         , 2010 executed
for the benefit of KeyBank National Association, as agent for itself and certain
other lenders, with respect to a loan from the Lenders to Inland Real Estate
Corporation (“Borrower”) and for the benefit of certain “Related Creditors”
under “Related Swap Contracts” (as such terms are defined therein).

 

2.                                       As required by the Loan Agreement
described in the Guaranty, Subsidiary is executing this Joinder to become a
party to the Guaranty.

 

3.                                       Each and every term, condition,
representation, warranty, and other provision of the Guaranty, by this
reference, is incorporated herein as if set forth herein in full and the
undersigned agrees to fully and timely perform each and every obligation of a
Subsidiary Guarantor under such Guaranty.

 

[INSERT SIGNATURE BLOCK]

 

F-15

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES

 

Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments:  Phase I
Environmental Site Assessment Process (ASTM Designation E1527-94), a summary of
which follows:

 

This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA).  The purpose of this standard is
to “define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.”  The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).

 

The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.”  Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property.  The term includes hazardous substances or petroleum products even
under conditions in compliance with laws.  The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.

 

The ASTM standard indicates that a Phase I ESA should consist of four main
components:  1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report.  The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property.  The site reconnaissance involves physical observation of the
property’s exterior and interior, as well as an observation of adjoining
properties.  Interviews with previous and current owners and occupants, and
local government officials provides insight into the presence or absence of
recognized environmental conditions in connection with the property.  The final
component of the ESA, the report, contains the findings of the ESA and
conclusions regarding the presence or absence of recognized environmental
conditions in connection with the property.  It includes documentation to
support the analysis, opinions, and conclusions found in the report.

 

While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA’s innocent landowner defense, it is not intended that its use
be limited to that purpose.  The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

                , 200  

 

KeyBank National Association
as Administrative Agent for the Lenders
127 Public Square, 8th Floor
Cleveland, Ohio

 

Re:          $150,000,000 Term Loan to Inland Real Estate Corporation

 

Ladies and Gentlemen:

 

We have acted as counsel for the Borrower and the Subsidiary Guarantors in
connection with a $150,000,000 loan, (the “Loan”), which Loan is being made
pursuant to that certain Amended and Restated Term Loan Agreement dated as of
June         , 2010 (the “Loan Agreement”) between Borrower, KeyBank National
Association and the several lenders from time to time parties thereto
(collectively, the “Lenders”).

 

In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the Articles of Incorporation and Bylaws of the
Borrower, the [partnership agreement and certificate of limited partnership] of
the Subsidiary Guarantors (as defined in the Loan Agreement), and all such
corporate and other records of the Borrower and the Subsidiary Guarantors, with
such declarations and agreements, and certificates of officers and
representatives of the Borrower and the Subsidiary Guarantors, and with such
other documents, and we have made such other examinations and investigations as
we have deemed necessary as a basis for the opinions expressed below.

 

We have examined the originals of the following documents, each of which is
addressed to the Lender or to which the Lender is a party (all of which are
sometimes collectively referred to as the “Loan Documents”):

 

1.             The Loan Agreement.

 

2.             [describe any new promissory notes and other new Loan Documents].

 

Based upon the foregoing, we are of the opinion that:

 

1.                                       Borrower is a corporation duly formed,
validly existing and in good standing under the laws of the State of
[                  ].  Borrower has all requisite power and authority to own its
properties, carry on its business and to deliver and perform its obligations
under the Loan Documents.

 

2.                                       [Each Subsidiary Guarantor] is a
[limited partnership or limited liability company] duly organized, validly
existing and in good standing under the laws of the State of
[                ].  [Each Subsidiary Guarantor] has all requisite power and
authority to own its properties, carry on its

 

H-1

--------------------------------------------------------------------------------


 

business and to deliver and perform its obligations under the Loan Documents.

 

3.                                       The execution, delivery, and
performance by each of the Borrower and Subsidiary Guarantors of the Loan
Documents to which it is a party has been duly authorized by all necessary
action of the Borrower, and Subsidiary Guarantors, as the case may be, and does
not (i) require any consent or approval of any partner or shareholder of such
entity or any other person or entity excepting such consents or approvals as
have actually been obtained; (ii) violate any provision of any law, rule, or
regulation of the United States or the States of Illinois or [            ], or
any provision of the partnership or corporate law presently in effect having
applicability to the Borrower, Subsidiary Guarantors or, as applicable;
(iii) violate any provision of the partnership agreement of the Borrower or the
articles of incorporation or bylaws of Subsidiary Guarantors; (iv) violate any
presently existing statutory or administrative provision or judicial decision
applicable to the Borrower or the Subsidiary Guarantors; or (v) result in a
breach of, or constitute a default under, any agreement or instrument affecting
the Borrower or Subsidiary Guarantors.

 

3.                                       Each Loan Document to which it is a
party (a) has been properly authorized, executed and delivered by each of the
Borrower and the Subsidiary Guarantors, (b) constitutes the legal, valid, and
binding obligations of the Borrower and the Subsidiary Guarantors, and (c) is
enforceable in accordance with its terms.

 

4.                                       To our knowledge, no presently existing
authorization, exemption, consent, approval, license, or registration with any
court or governmental department, commission, bureau, agency, or instrumentality
will be necessary for the valid, binding, and enforceable execution, delivery
and performance by the Borrower or the General Partners of the Loan Documents.

 

5.                                       To our knowledge, there are no actions,
suits, or proceedings pending or threatened against the Borrower or the
Subsidiary Guarantors before any court or governmental entity or instrumentality
which could reasonably be expected to have a Material Adverse Effect (as defined
in the Loan Agreement).

 

6.                                       The Loan Documents are governed by the
laws of the State of Illinois, and the Loan, including the interest rate
reserved in the applicable Note and all fees and charges paid or to be paid by
or on behalf of Borrower in connection with such Loan pursuant to the applicable
Loan Documents, is not in violation of the usury laws of the State of Illinois.

 

The opinions expressed herein are expressly made subject to and qualified by the
following:

 

H-2

--------------------------------------------------------------------------------


 

(a)           We have assumed that the Loan Documents are duly authorized and
validly executed and delivered by the Agent, the Lenders and all other parties
other than the Borrower and the Subsidiary Guarantors.

 

(b)           This opinion is based upon existing laws, ordinances and
regulations in effect as of the date hereof.

 

(c)           This opinion is limited to the laws of the State of Illinois and
applicable federal law and no opinion is expressed as to the laws of any other
jurisdiction.

 

(d)           We have assumed the authenticity of all documents submitted to us
as originals (other than the Loan Documents) and the conformity to original
documents of all documents (other than the Loan Documents) submitted to us as
certified or photostatic copies.

 

(e)           The opinions expressed herein are qualified to the extent that: 
(i) the enforceability of any rights or remedies in any agreement or instruments
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting the rights of creditors generally; and (ii) the availability of
specific performance, injunctive relief or any other equitable remedy is subject
to the discretion of a court of competent jurisdiction.

 

This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.

 

Very truly yours,

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

MINIMUM INSURANCE REQUIREMENTS WITH RESPECT

TO QUALIFYING UNENCUMBERED PROPERTIES

 

Borrower shall obtain and keep in full force and effect either permanent All
Perils insurance coverage or builder’s risk insurance coverage as appropriate,
reasonably satisfactory to the Administrative Agent, on each of the Qualifying
Unencumbered Properties.  All insurance policies shall be issued by carriers
with a Best’s Insurance Reports policy holder’s rating of A or better and a
financial size category of Class VII or higher.  The policies shall provide for
the following, and any other coverage that the Administrative Agent may from
time to time reasonably deem necessary:

 

a)                                      Unless such Property is vacant land,
coverage Against All Peril and/or Builders Risk in the amount of 100% of the
replacement cost of all improvements located or to be located on the site of
such Property.  Such coverage shall include an endorsement insuring against loss
due to acts of terrorism in commercially reasonable amounts as approved by the
Administrative Agent.  If the policy is written on a CO-INSURANCE basis, the
policy shall contain an AGREED AMOUNT ENDORSEMENT as evidence that the coverage
is in an amount sufficient to insure the portion of Total Asset Value
represented by such Property.

 

b)                                     Public liability coverage in a minimum
amount of not less than $2,000,000 per occurrence and $5,000,000 in the
aggregate.

 

c)                                      Rent loss or business interruption
coverage in a minimum amount approved by the Administrative Agent of not less
than the appraised rentals for a minimum of twelve months.

 

d)                                     Flood hazard coverage in commercially
reasonable amounts as approved by the Administrative Agent, if any portions of
the retail or other commercial buildings on such Property are located in a
special flood hazard area (“Flood Hazard Area”) as designated by the Federal
Emergency Management Agency on its Flood Hazard Boundary Map and Flood Insurance
Rate Maps, and the Department of Housing and Urban Development, Federal
Insurance Administration, Special Flood Hazard Area Maps.

 

e)                                      Workers Compensation and Disability
insurance as required by law.

 

f)                                        Such other types and amounts of
insurance with respect to such Properties and the operation thereof which are
commonly maintained in the case of other property and buildings similar to such
Properties in nature, use, location, height, and type of construction, as may
from time to time be reasonably required by the Administrative Agent.

 

Borrower shall cause the premium on each such insurance policy to be paid on or
prior to the date when due and shall provide the Administrative Agent with
notice of such renewal at least thirty (30) days prior to expiration.  Further,
each policy shall provide that it may not be

 

I-1

--------------------------------------------------------------------------------


 

canceled, reduced or terminated without at least thirty (30) days (or at least
ten (10) days for non-payment of premium) prior written notice to the
Administrative Agent

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SUBSIDIARIES
(WHICH ARE NOT SUBSIDIARY GUARANTORS)

 

See Attached

 

I-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

SUBSIDIARIES

 

Legal Name

 

Tax ID

IN Retail Manager, L.L.C., a Delaware limited liability company

 

34-2012073

INP Retail Management Company, L.L.C., a Delaware limited liability company

 

27-2800637

Inland TRS Property Management, Inc., an Illinois corporation

 

27-2770392

Inland 1293 Higgins Road, L.L.C., a Delaware limited liability company

 

20-8631877

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

 

38-3700343

Inland 200 Celebration Place, L.L.C., a Delaware limited liability company

 

02-0623499

Inland 250 Golf Schaumburg, L.L.C., a Delaware limited liability company

 

61-1469281

Inland Aurora Venture, L.L.C., a Delaware limited liability company

 

20-3423403

Inland Baytowne Square, L.L.C., a Delaware limited liability company

 

37-1488106

Inland Big Lake, L.L.C., a Delaware limited liability company

 

20-3562678

Inland Boise, L.L.C., a Delaware limited liability company

 

27-0980482

Inland Caton Crossing, L.L.C., a Delaware limited liability company

 

35-2208291

Inland Commercial Property Management, Inc.

 

36-3928433

Inland Countryside, L.L.C., a Delaware limited liability company

 

27-2178363

Inland Crystal Point, L.L.C., a Delaware limited liability company

 

20-2513517

Inland Downers Grove Marketplace, L.L.C, a Delaware limited liability comapny

 

20-3656075

Inland Exchange Venture Corporation

 

26-4809999

Inland Four Flaggs Annex, L.L.C., a Delaware limited liability company

 

48-1282844

Inland Four Flaggs, L.L.C., a Delaware limited liability company

 

38-3659860

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

 

32-0113619

Inland Grand Hunt Center, L.L.C., a Delaware limited liability company

 

20-8631958

Inland Grayhawk Manager, L.L.C., a Delaware limited liability company

 

20-4044404

Inland Grayhawk, L.L.C., a Delaware limited liability company

 

20-3562639

Inland Gurnee, L.L.C., a Delaware limited liability company

 

27-2178432

Inland Hickory Creek, L.L.C., a Delaware limited liability company

 

61-1477062

Inland Iroquois Center, L.L.C., a Delaware limited liability company

 

20-8632435

Inland Mankato Heights, L.L.C., a Delaware limited liability company

 

76-0726665

Inland Maple Park Place, LLC, a Delaware limited liability company

 

61-1477068

Inland McHenry Road, L.L.C, a Delaware limited liability company

 

27-2178258

Inland North Aurora Venture, L.L.C., a Delaware limited liability company

 

20-4927536

Inland Northgate, L.L.C., a Delaware limited liability company

 

20-2327872

Inland Orland Park Place IV, LLC., a Delaware limited liability company

 

34-2032023

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

 

35-2229012

Inland Real Estate - Illinois, L.L.C., a Delaware limited liabilty company

 

36-4334804

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

 

36-4255068

Inland Real Estate Corporation, a Maryland Corporation

 

36-3953261

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

 

36-4499783

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

 

20-2957731

Inland Real Estate LB I Corporation

 

36-4251215

Inland Real Estate Park Square, L.L.C., a Delaware limited liability company

 

35-2176090

 

I-4

--------------------------------------------------------------------------------


 

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

 

56-2474307

Inland Riverplace Centre, L.L.C., a Delaware limited liability company

 

61-1469199

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

 

76-0737642

Inland Ryan, LLC, a Delaware limited liability company

 

36-4311741

Inland Shakopee Valley Marketplace, L.L.C, a Delaware limited liability company

 

14-1853071

Inland Six Corners, L.L.C., a Delaware limited liability company

 

30-0127320

Inland Springboro Plaza, L.L.C., a Delaware limited liability company

 

30-0241248

Inland Stuarts Crossing, L.L.C., a Delaware limited liability company

 

20-3656028

Inland Traverse City, L.L.C., a Delaware limited liability company

 

61-1469280

Inland Venture Corporation

 

20-3795142

Inland Village Ten, L.L.C., a Delaware limited liability company

 

30-0193527

Inland Waupaca, L.L.C., a Delaware limited liability company

 

20-4542138

Inland West River Crossing, L.L.C, a Delaware limited liability company

 

61-1477063

Inland-Merrillville, L.L.C.

 

36-4458068

 

I-5

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

INDEBTEDNESS AND LIENS

 

(See Sections 5.13 and 6.16)

 

Indebtedness
Incurred By

 

Indebtedness
Owed To

 

Property
Encumbered

 

Maturity
and Amount
of Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See Attached

 

I-6

--------------------------------------------------------------------------------


 

SCHEDULE 2

INDEBTEDNESS AND LIENS

(See Sections 5.13 and 6.16)

 

Indebtedness Incurred By

 

Indebtedness
Owed to

 

Property Encumbered

 

Maturity Date

 

Amount of
Indebtedness

 

 

 

 

 

 

 

 

 

 

 

Inland Ryan, LLC, a Delaware limited liability company

 

Bank of America

 

Bally’s Total Fitness

 

July 26, 2010

 

$

3,145,300.00

 

Inland Baytowne Square, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Baytowne Square & Shoppes

 

June 1, 2011

 

$

8,720,000.00

 

Inland Big Lake, L.L.C., a Delaware limited liability company

 

Principal Capital

 

Big Lake Town Square

 

January 1, 2014

 

$

6,250,000.00

 

Inland Ryan, LLC, a Delaware limited liability company

 

Bank of America

 

Bohl Farm Marketplace

 

December 31, 2010

 

$

7,833,000.00

 

Inland Ryan, LLC, a Delaware limited liability company

 

Bank of America

 

Burnsville Crossing

 

July 26, 2010

 

$

2,858,100.00

 

Inland Ryan, LLC, a Delaware limited liability company

 

Bank of America

 

Byerly’s Burnsville

 

July 26, 2010

 

$

2,915,900.00

 

Inland 250 Golf Schaumburg, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Carmax - Schaumburg

 

June 1, 2011

 

$

11,730,000.00

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

Bank of America

 

Carmax - Tinley Park

 

April 9, 2010

 

$

9,450,000.00

 

Inland Caton Crossing, L.L.C., a Delaware limited liability company

 

Wachovia

 

Caton Crossing

 

January 1, 2011

 

$

7,425,000.00

 

Inland Crystal Point, L.L.C., a Delaware limited liability company

 

Met Life

 

Crystal Point

 

December 1, 2010

 

$

20,100,000.00

 

Inland McHenry Road, L.L.C, a Delaware limited liability company

 

TCF Bank

 

Cub Foods - Buffalo Grove

 

April 30, 2015

 

$

3,965,000.00

 

Inland Real Estate Corporation, a Maryland Corporation

 

Bank of America

 

Cub Foods - Indianapolis

 

June 30, 2010

 

$

2,255,000.00

 

Inland Countryside, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Dominick’s - Countryside

 

April 30, 2015

 

$

1,520,000.00

 

Inland 1293 Higgins Rd, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Dominick’s - Schaumburg

 

April 30, 2015

 

$

6,960,000.00

 

Inland Downers Grove Marketplace, L.L.C, a Delaware limited liability comapny

 

Cohen Financial

 

Downers Grove Market

 

November 1, 2012

 

$

12,500,000.00

 

Inland Real Estate Corporation, a Maryland Corporation

 

Bank of America

 

Food 4 Less - Hammond

 

April 9, 2010

 

$

4,100,000.00

 

Inland Four Flaggs, L.L.C., a Delaware limited liability company

 

John Hancock

 

Four Flaggs

 

January 1, 2018

 

$

11,419,571.55

 

Inland Grand Hunt Center, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Grand Hunt Center Outlot

 

April 30, 2015

 

$

1,550,000.00

 

Inland Traverse City, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Grand Traverse Crossings

 

June 1, 2011

 

$

1,688,000.00

 

 

I-7

--------------------------------------------------------------------------------


 

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Hammond Mills

 

June 1, 2011

 

$

882,000.00

 

Inland Hickory Creek, L.L.C., a Delaware limited liability company

 

Capmark Finance

 

Hickory Creek Marketplace

 

November 1, 2011

 

$

5,750,000.00

 

Inland Iroquois Center, L.L.C., a Delaware limited liability company

 

Principal Capital

 

Iroquois Center

 

April 1, 2014

 

$

8,750,000.00

 

Inland Mankato Heights, L.L.C., a Delaware limited liability company

 

Wachovia

 

Mankato Heights

 

January 1, 2011

 

$

8,910,000.00

 

Inland Ryan, LLC, a Delaware limited liability company

 

Cohen Financial

 

Maple Grove Retail

 

August 1, 2012

 

$

4,050,000.00

 

Inland Maple Park Place, LLC, a Delaware limited liability company

 

Capmark Finance

 

Maple Park Place

 

November 1, 2011

 

$

12,500,000.00

 

Inland Northgate, L.L.C., a Delaware limited liability company

 

Bank of America

 

Northgate Center

 

October 1, 2010

 

$

6,185,000.00

 

Inland Orland Park Place IV, LLC., a Delaware limited liability company

 

Prudential Insurance

 

Orland Park Place Outlots

 

December 1, 2014

 

$

5,559,593.78

 

Inland Ryan, LLC, a Delaware limited liability company

 

Cohen Financial

 

Park Place Plaza

 

August 1, 2012

 

$

6,500,000.00

 

Inland Real Estate Park Square, L.L.C., a Delaware limited liability company

 

Principal Capital

 

Park Square

 

January 1, 2014

 

$

10,000,000.00

 

Inland Gurnee, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Petsmart

 

April 30, 2015

 

$

2,215,000.00

 

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Plymouth Collection

 

June 1, 2011

 

$

5,180,000.00

 

Inland Ryan, LLC, a Delaware limited liability company

 

Cohen Financial

 

Quarry Retail

 

August 1, 2012

 

$

15,800,000.00

 

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Rite-Aid

 

October 1, 2010

 

$

1,700,000.00

 

Inland Ryan, LLC, a Delaware limited liability company

 

Cohen Financial

 

Riverdale Commons

 

August 1, 2012

 

$

9,850,000.00

 

Inland Riverplace Centre, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Riverplace Center

 

June 1, 2011

 

$

3,290,000.00

 

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

 

Wachovia

 

Rochester Marketplace

 

January 1, 2011

 

$

5,885,000.00

 

Inland Waupaca, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Roundy’s - Waupaca

 

April 30, 2015

 

$

4,325,000.00

 

Inland Shakopee Valley Marketplace, L.L.C, a Delaware limited liability company

 

KeyBank

 

Shakopee Valley Marketplace

 

October 1, 2010

 

$

7,500,000.00

 

Inland Ryan, LLC, a Delaware limited liability company

 

Bank of America

 

Shingle Creek

 

July 26, 2010

 

$

1,735,000.00

 

Inland Grayhawk, L.L.C., a Delaware limited liability company

 

Midland Loan Service

 

Shoppes At Grayhawk

 

April 1, 2014

 

$

17,202,772.37

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

Bank of America

 

Skokie Fashion Square

 

December 31, 2014

 

$

6,200,000.00

 

 

I-8

--------------------------------------------------------------------------------


 

Inland Springboro Plaza, L.L.C., a Delaware limited liability company

 

Bank of America

 

Springboro Plaza

 

June 1, 2011

 

$

5,510,000.00

 

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Staples

 

June 1, 2011

 

$

1,730,000.00

 

Inland Stuarts Crossing, L.L.C., a Delaware limited liability company

 

Cohen Financial

 

Stuart’s Crossing

 

December 1, 2012

 

$

7,000,000.00

 

Inland Real Estate Corporation, a Maryland Corporation

 

Bank of America

 

The Shops of Plymouth Town Cen

 

June 30, 2010

 

$

2,732,000.00

 

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

 

Capmark Finance

 

University Crossings

 

August 11, 2011

 

$

8,800,000.00

 

Inland Village Ten, L.L.C., a Delaware limited liability company

 

Wachovia

 

Village Ten Center

 

January 1, 2011

 

$

8,500,000.00

 

Inland West River Crossing, L.L.C, a Delaware limited liability company

 

Capmark Finance

 

Westriver Crossings

 

November 1, 2011

 

$

3,500,000.00

 

 

I-9

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

LITIGATION

 

(See Section 5.6)

 

None.

 

I-10

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

ENVIRONMENTAL MATTERS

 

(See Section 5.19)

 

None.

 

I-11

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

LIST OF SUBSIDIARY GUARANTORS

 

See Attached.

 

I-12

--------------------------------------------------------------------------------


 

SCHEDULE 5

LIST OF SUBSIDIARY GUARANTORS

 

Building Name

 

Title Holder

 

F.E.I.N. #

 

 

 

 

 

Butera Market

 

Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

 

20-8631811

Nantucket Square

 

Inland Nantucket Square, L.L.C., a Delaware limited liability company

 

20-8632213

Hartford Plaza

 

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

 

20-8632051

Mundelein Plaza

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Salem Square

 

Inland Salem Square, L.L.C., a Delaware limited liability company

 

20-8632273

Hawthorn Village Commons

 

Inland Hawthorne Village Commons, L.L.C., a Delaware limited liability company

 

20-8632124

Six Corners Plaza

 

Inland Real Estate BAT, L.L.C., a Delaware limited liability company

 

26-1766081

Quarry Outlot

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Park St Claire

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Lansing Square

 

Inland Lansing Square, L.L.C., a Delaware limited liability company

 

20-2328013

Aurora Commons

 

Inland Real Estate Aurora Commons, L.L.C., a Delaware limited liability company

 

36-4484515

Golf Road Plaza

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Mallard Crossing

 

Inland Mallard Crossing, L.L.C., a Delaware limited liability company

 

20-8632162

Verizon

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

River Square

 

Inland River Square, L.L.C, a Delaware limited liability company

 

20-2328181

Rivertree Court

 

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

 

36-4255068

Glendale Heights Retail

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

22nd Street Plaza Outlot

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Skokie Fashion Square II

 

Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company

 

30-0230934

Naper West

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Naper West II

 

Inland Real Estate Naperwest, L.L.C., a Delaware limited liability company

 

32-0029634

Woodfield Plaza

 

Inland Woodfield Plaza, L.L.C, a Delaware limited liability company

 

20-2328098

Shops At Coopers Grove

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Oliver Square

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Orland Park Retail

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Lake Park Plaza

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Homewood Plaza

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Elmhurst City Centre

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Chestnut Court

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

St James Crossing

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Oak Forest Commons

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Oak Forest Commons III

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Bergen Plaza

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Wauconda Shopping Center

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Berwyn Plaza

 

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

 

36-4255068

Woodland Heights

 

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

 

36-4255068

Schaumburg Plaza

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Winnetka Commons

 

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

 

36-4255068

Eastgate Center

 

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

 

20-2328376

 

I-13

--------------------------------------------------------------------------------


 

Orland Greens

 

Inland Orland Greens, L.L.C., a Delaware limited liability company

 

37-1487346

Two Rivers Plaza

 

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

 

37-1487347

Edinburgh Festival

 

Inland Real Estate Corporation, a Maryland Corporation

 

36-3953261

Joliet Commons

 

Inland Joliet Commons, L.L.C., an Illinois limited liability company

 

36-4246919

Joliet Commons Phase II

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Rose Plaza

 

Inland Elmwood Park, L.L.C., a Delaware limited liability company

 

76-0726666

Park Center

 

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

 

37-1487349

The Plaza

 

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

 

37-1487348

Woodland Commons

 

Inland Woodlands, L.L.C., a Delaware limited liability company

 

36-4468417

Gateway Square

 

Inland Gateway Square, L.L.C., a Delaware limited liability company

 

20-2328295

Oak Lawn Town Center

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Cliff Lake Centre

 

Inland Ryan Cliff Lake, LLC, a Delaware limited liability company

 

36-4311744

Riverdale Commons Outlot

 

Inland Real Estate Corporation, a Maryland Corporation

 

36-3953261

Michael’s

 

Inland Real Estate Riverdale, L.L.C., a Delaware limited liability company

 

32-0014038

Home Goods Riverdale

 

Inland Coon Rapids Riverdale, L.L.C., a Delaware limited liability company

 

20-3688283

Schaumburg Golf Road Retail

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Rose Plaza West

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Pine Tree Plaza

 

Inland Pine Tree, L.L.C., a Delaware limited liability company

 

20-3655945

Schaumburg Promenade

 

Inland Schaumburg Promenade, L.L.C, a Delaware limited liability company

 

20-2328245

Rose Plaza East

 

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

 

36-4334804

Deer Trace

 

Inland Real Estate Deer Trace, L.L.C., a Delaware limited liability company

 

38-3651484

Deer Trace II

 

Inland Deer Trace II, L.L.C., a Delaware limited liability company

 

56-2474308

Disney Celebration 200

 

Inland 200 Celebration Place Delaware Business Trust

 

37-1434128

Townes Crossing

 

Inland Real Estate Townes Crossing, L.L.C., a Delaware limited liability company

 

37-1431696

Walgreens - Jennings

 

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

 

36-4255068

Brunswick Market Center

 

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

 

14-1853068

Medina Marketplace

 

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

 

14-1853064

Shakopee Outlot

 

Inland Shakopee Outlot, L.L.C., a Delaware limited liability company

 

20-4603779

Shops At Orchard Place

 

Inland Shops at Orchard Place, L.L.C., a Delaware limited liability company

 

14-1853059

Cub Foods - Hutchinson

 

Inland Hutchinson, L.L.C., a Delaware limited liability company

 

47-0898235

Shannon Square Shoppes

 

Inland Shannon Square Shoppes, L.L.C., a Delaware limited liability company

 

56-2438770

Cub Foods - Arden Hills

 

Inland Shannon Square Cub, L.L.C., a Delaware limited liability company

 

30-0230309

Park Avenue Centre

 

TDC Highway 41, LLC, a Delaware limited liability company

 

20-2704704

Wauconda Crossings

 

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

 

20-5390544

Apache Shoppes

 

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

 

20-8030136

 

I-14

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

LIST OF INVESTMENT AFFILIATES

 

(See Section 5.7)

 

See Attached.

 

I-15

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

LIST OF INVESTMENT AFFILIATES

(See Section 5.7)

 

 

Joint Venture Partner:

 

Borrower Member Affiliate:

 

 

 

New York State Teacher’s Retirement System

 

Inland Real Estate Corporation

 

 

 

Inland Real Estate Exchange Corporation

 

Inland Venture Corporation

 

 

 

Terrance M. King / TMK Aurora Venture, LLC

 

Inland Aurora Venture, L.L.C.

 

 

 

JT North Aurora, LLC

 

Inland North Aurora Venture, L.L.C.

 

 

 

JT North Aurora II, LLC

 

Inland North Aurora Venture, L.L.C.

 

 

 

JT North Aurora III, LLC

 

Inland North Aurora Venture, L.L.C.

 

 

 

TDC Lakemoor Select, LLC

 

Inland Lakemoor, L.L.C.

 

 

 

Pine Tree Institutional Realty, LLC

 

Inland PT JV I, L.L.C.

 

 

 

WIN-CLERMONT, LTD.

 

Inland Tuscany Village, L.L.C.

 

 

 

PGGM

 

Inland Real Estate Corporation

 

I-16

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

LIST OF QUALIFYING UNENCUMBERED PROPERTIES

 

See Attached.

 

I-17

--------------------------------------------------------------------------------


 

SCHEDULE 7

LIST OF UNENCUMBERED ASSETS

(See Section 5.22)

 

Bldg #

 

Bldg Name

 

Bldg #

 

Bldg Name

 

 

 

 

 

 

 

10201

 

Butera Market

 

10260

 

Orland Greens

10202

 

Nantucket Square

 

10261

 

Two Rivers Plaza

10203

 

Hartford Plaza

 

10262

 

Edinburgh Festival

10205

 

Mundelein Plaza

 

10263

 

Joliet Commons

10207

 

Salem Square

 

10264

 

Joliet Commons Phase II

10208

 

Hawthorn Village Commons

 

10267

 

Rose Plaza

10209

 

Six Corners Plaza

 

10270

 

Park Center

10211

 

Quarry Outlot

 

10274

 

The Plaza

10213

 

Park St Claire

 

10277

 

Woodland Commons

10214

 

Lansing Square

 

10280

 

Gateway Square

10216

 

Aurora Commons

 

10283

 

Oak Lawn Town Center

10217

 

Golf Road Plaza

 

10287

 

Cliff Lake Centre

10218

 

Mallard Crossing

 

10292

 

Riverdale Commons Outlot

10219

 

Verizon

 

10293

 

Michael’s

10221

 

River Square

 

10294

 

Home Goods Riverdale

10222

 

Rivertree Court

 

10296

 

Schaumburg Golf Road Retail

10223

 

Glendale Heights Retail

 

10297

 

Rose Plaza West

10224

 

22nd Street Plaza Outlot

 

10298

 

Pine Tree Plaza

10230

 

Skokie Fashion Square II

 

10299

 

Schaumburg Promenade

10231

 

Naper West

 

10300

 

Rose Plaza East

10233

 

Woodfield Plaza

 

10304

 

Deer Trace

10234

 

Shops At Coopers Grove

 

10305

 

Deer Trace II

10235

 

Oliver Square

 

10306

 

Disney Celebration 200

10237

 

Orland Park Retail

 

10307

 

Townes Crossing

10238

 

Lake Park Plaza

 

10309

 

Walgreens - Jennings

10240

 

Homewood Plaza

 

10312

 

Brunswick Market Center

10241

 

Elmhurst City Centre

 

10313

 

Medina Marketplace

10242

 

Chestnut Court

 

10315

 

Shakopee Outlot

10243

 

St James Crossing

 

10316

 

Shops At Orchard Place

10244

 

Oak Forest Commons

 

10317

 

Cub Foods - Hutchinson

10245

 

Oak Forest Commons III

 

10323

 

Shannon Square Shoppes

10248

 

Bergen Plaza

 

10324

 

Cub Foods - Arden Hills

10251

 

Wauconda Shopping Center

 

10333

 

Park Avenue Centre

10252

 

Berwyn Plaza

 

10334

 

Wauconda Crossings

10253

 

Woodland Heights

 

10335

 

Apache Shoppes

10254

 

Schaumburg Plaza

 

 

 

 

 

I-18

--------------------------------------------------------------------------------


 

10255

 

Winnetka Commons

 

 

 

 

10256

 

Eastgate Center

 

 

 

 

 

I-19

--------------------------------------------------------------------------------